Exhibit 10.1
OFFICE SPACE LEASE
by and between
OAKMEAD PARKWAY PROPERTIES PARTNERSHIP,
a California general partnership,
as Landlord
and
MELLANOX TECHNOLOGIES, INC.,
a California corporation,
as Tenant
Dated as of September 30, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I. BASIC LEASE PROVISIONS
    1    
1.1 DATE OF LEASE
    1    
1.2 LANDLORD:
    1    
1.3 TENANT:
    1    
1.4 BUILDING:
    1    
1.5 PREMISES:
    2    
1.6 TERM:
    2    
1.7 LOAD FACTOR:
    2    
1.8 RENT COMMENCEMENT DATE:
    2    
1.9 MONTHLY RENT
    2    
1.10 BASE YEAR EXPENSE STOP:
    2    
1.11 ADDITIONAL RENT:
    2    
1.12 TENANT’S PRO RATA SHARE:
    3    
1.13 USE OF PREMISES:
    3    
1.14 SECURITY DEPOSIT:
    3    
1.15 BROKER:
    3    
1.16 ADDRESS FOR NOTICES AND REPORTS:
    3    
1.17 ADDRESS FOR PAYMENTS:
    3    
1.18 PARKING
    4    
ARTICLE II. [INTENTIONALLY DELETED]
    4    
ARTICLE III. PREMISES
    4    
3.1 BUILDING
    4    
3.2 PREMISES
    4    
3.3 [INTENTIONALLY DELETED.]
    4    
3.4 COMMON AREA
    4    
3.5 EASEMENT
    5    
ARTICLE IV. TERM AND CONDITION PRECEDENT
    5    
4.1 TERM
    5    
4.2 [INTENTIONALLY DELETED.]
    5    
4.3 HOLDING OVER
    5    
4.4 CONDITION PRECEDENT
    6  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
4.5 FAILURE OF CONDITION
    6    
ARTICLE V. POSSESSION
    6    
5.1 CONDITION OF PREMISES
    6    
5.2 DELIVERY OF POSSESSION
    7    
ARTICLE VI. RENT
    7    
6.1 GENERAL PROVISIONS
    7    
6.2 MONTHLY RENT
    7    
6.3 [INTENTIONALLY DELETED.]
    7    
6.4 ADDITIONAL RENT
    8    
6.5 OPERATING EXPENSES
    8    
6.6 REAL ESTATE TAXES
    10    
6.7 PROPERTY INSURANCE MAINTAINED BY LANDLORD
    10    
6.8 UTILITY EXPENSES
    11    
6.9 PAYMENT OF OPERATING EXPENSES
    11    
6.10 COST SAVINGS CAPITAL IMPROVEMENT
    12    
6.11 PERSONAL PROPERTY TAXES
    13    
ARTICLE VII. SECURITY DEPOSIT
    13    
7.1 SECURITY DEPOSIT
    13    
7.2 USE OF SECURITY DEPOSIT
    13    
7.3 SECURITY INTEREST
    13    
7.4 REFUND AND TRANSFER
    14    
ARTICLE VIII. USE AND MAINTENANCE OF THE COMMON AREA
    14    
8.1 MAINTENANCE OF COMMON AREA
    14    
8.2 TENANT’S USE OF COMMON AREA
    15    
8.3 COMPLIANCE WITH LANDLORD’S RULES AND REGULATIONS
    15    
8.4 PARKING
    15    
8.5 NO OBSTRUCTION
    15    
ARTICLE IX. SERVICES
    16    
9.1 LANDLORD’S OBLIGATIONS
    16    
9.2 DIRECT CHARGE FOR ADDITIONAL AND EXTRAORDINARY SERVICES
    16  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
9.3 LIMITATION ON LANDLORD LIABILITY
    16    
9.4 ADDITIONAL SERVICE EQUIPMENT
    17    
ARTICLE X. INSURANCE
    17    
10.1 GENERAL INSURANCE
    17    
10.2 COMMERCIAL GENERAL LIABILITY INSURANCE
    18    
10.3 WORKERS’ COMPENSATION INSURANCE
    18    
10.4 PROPERTY AND EXTENDED COVERAGE INSURANCE
    18    
10.5 WAIVER OF SUBROGATION
    18    
ARTICLE XI. USE OF PREMISES
    19    
11.1 PERMITTED USE
    19    
11.2 COMPLIANCE WITH LAWS; NUISANCE
    19    
11.3 ENVIRONMENTAL COMPLIANCE
    19    
11.4 LANDLORD’S RIGHT OF ENTRY
    20    
ARTICLE XII. MAINTENANCE AND REPAIR OF PREMISES
    21    
12.1 TENANT’S MAINTENANCE OBLIGATIONS
    21    
12.2 ANTENNAE/LIGHTS
    21    
12.3 LANDLORD’S CURE
    21    
ARTICLE XIII. ALTERATIONS AND ADDITIONS
    21    
13.1 ALTERATIONS
    21    
13.2 CONSTRUCTION OF ALTERATIONS
    23    
13.3 TITLE TO ALTERATIONS
    23    
13.4 SIGNS
    23    
ARTICLE XIV. TENANT’S PROPERTY
    24    
14.1 TENANT’S PROPERTY
    24    
14.2 SURRENDER OF PREMISES
    24    
14.3 LANDLORD’S LIEN
    25    
ARTICLE XV. DAMAGE AND DESTRUCTION
    25    
15.1 LANDLORD’S DUTY OF REPAIR
    25    
15.2 REPAIRS BY LANDLORD
    25    
15.3 TERMINATION OF LEASE
    26    
ARTICLE XVI. EMINENT DOMAIN
    26  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
16.1 TOTAL OR SUBSTANTIAL TAKING
    26    
16.2 PARTIAL TAKING
    26    
16.3 AWARD
    27    
ARTICLE XVII. INDEMNIFICATION
    27    
ARTICLE XVIII. DEFAULTS AND REMEDIES
    28    
18.1 EVENTS OF DEFAULT
    28    
18.2 REMEDIES
    28    
18.3 LATE CHARGES
    31    
18.4 INTEREST ON PAST DUE OBLIGATIONS
    31    
18.5 WAIVER OF REDEMPTION
    32    
18.6 LANDLORD’S DEFAULT
    32    
18.7 LANDLORD’S RIGHT TO PERFORM
    32    
18.8 [INTENTIONALLY DELETED.]
    32    
ARTICLE XIX. SUBORDINATION AND ATTORNMENT
    32    
19.1 SUBORDINATION
    32    
19.2 ATTORNMENT
    33    
19.3 ESTOPPEL CERTIFICATE
    33    
19.4 RIGHTS OF LANDLORD’S LENDER AND LANDLORD’S PURCHASER
    33    
19.5 LIMITATION OF LIABILITY
    34    
ARTICLE XX. FORCE MAJEURE
    34    
ARTICLE XXI. ASSIGNMENT AND SUBLETTING
    34    
21.1 LANDLORD’S CONSENT
    34    
21.2 NOTICE OF TRANSFER
    35    
21.3 LANDLORD’S RIGHTS
    35    
ARTICLE XXII. NOTICES
    36    
ARTICLE XXIII. AUTHORITY
    36    
ARTICLE XXIV. QUIET ENJOYMENT
    37    
ARTICLE XXV. [INTENTIONALLY DELETED]
    37    
ARTICLE XXVI. [INTENTIONALLY DELETED]
    37    
ARTICLE XXVII. INTERPRETATION AND APPLICATION
    37  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
27.1 GOVERNING LAW
    37    
27.2 COMPLETE AGREEMENT
    37    
27.3 AMENDMENT
    37    
27.4 NO PARTNERSHIP
    37    
27.5 NO MERGER
    37    
27.6 SEVERABILITY
    38    
27.7 CAPTIONS
    38    
27.8 WORDS
    38    
27.9 EXHIBITS
    38    
27.10 NO THIRD PARTY BENEFICIARIES
    38    
ARTICLE XXVIII. [INTENTIONALLY DELETED]
    38    
ARTICLE XXIX. MISCELLANEOUS
    38    
29.1 TIME
    38    
29.2 SUCCESSORS
    38    
29.3 RECORDATION
    38    
29.4 NO RECOURSE
    39    
29.5 BROKER
    39    
29.6 [INTENTIONALLY DELETED.]
    39    
29.7 NO LIGHT, AIR OR VIEW EASEMENT
    39    
29.8 ATTORNEYS’ FEES
    39    
29.9 WAIVER
    39    
29.10 [INTENTIONALLY DELETED.]
    40    
29.11 SUBMISSION OF LEASE
    40  

Exhibit “A” – Land Description
Exhibit “B” – Floor Plan of the Leased Premises
Exhibit “C” – Acknowledgment of Term Commencement
Exhibit “D” – Option to Extend Term
Exhibit “E” – Construction Rider
Exhibit “F” – Rules and Regulations
Exhibit “G” – Specifications

-v-



--------------------------------------------------------------------------------



 



OFFICE SPACE LEASE
          THIS LEASE (“Lease”) by and between Landlord and Tenant is dated as of
the date set forth in Article I for reference purposes only and shall be
effective and binding upon the parties hereto as of the date of the execution
hereof by Landlord and Tenant.
          In consideration of the Premises and the rent reserved herein, and of
the terms, covenants, conditions, and agreements set forth below, the
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:
ARTICLE I.
BASIC LEASE PROVISIONS
          This Article I is intended to supplement and/or summarize the
provisions set forth in the balance of this Lease. If there is any conflict
between any provisions contained in this Article I and the balance of this
Lease, the balance of this Lease shall control.

         
1.1 DATE OF LEASE
  September 30, 2008    
 
       
1.2 LANDLORD:
  Oakmead Parkway Properties Partnership,
a California general partnership    
 
       
1.3 TENANT:
  Mellanox Technologies, Inc., a California corporation    
 
       
1.4 BUILDING:
  Address:   (§ 3.1)
 
  350 Oakmead Parkway    
 
  Sunnyvale, California 94085-5407    
 
       
 
  The Building, situated upon that certain real property (“Land”), more
particularly described in Exhibit “A,” attached hereto. The parties hereto
acknowledge that the Rentable Square Feet of the Building, for multi-tenant
occupancy, is Fifty Thousand One Hundred Thirteen square feet (50,113 s.f.).    

1



--------------------------------------------------------------------------------



 



         
1.5 PREMISES:
  The Premises is located on the first floor of the Building and consists of
approximately 25,523 Rentable Square Feet, as depicted in Exhibit “B” attached
hereto (“Rentable Area”). The Rentable Area of the Premises has been measured by
Landlord’s Architect. The Usable Area of the Premises is 22,890 square feet.  
(§ 3.2)
 
       
1.6 TERM:
  The term (“Term”) of this Lease shall commence when construction of the Tenant
Improvements is Substantially Completed, as defined in the Construction Rider,
and the Premises are delivered to Tenant, and continue for sixty-six (66) full
calendar months beginning with the first day of the month following such
delivery (unless such delivery date is the first day of the month).   (§ 4.1)
 
       
1.7 LOAD FACTOR:
  Eleven and Five-tenths percent (11.5%)   (§ 3.2)
 
       
1.8 RENT COMMENCEMENT DATE:
  The Rent Commencement Date shall be the date the Term commences.   (§ 6.1)
 
       
1.9 MONTHLY RENT
  Months of Term                          Monthly Rent   (§6.2)

             
01-06
  Base Rent & Operating Expense Free  
07-18
  $ 57,427.00    
19-30
  $ 58,703.00    
31-42
  $ 59,979.00    
43-54
  $ 61,255.00    
55-66
  $ 62,531.00  

         
1.10 BASE YEAR EXPENSE STOP:
  The “Base Year Expense Stop” shall be Tenant’s Pro Rata Share of the actual
Operating Expenses for the calendar year 2009, with utility costs and janitorial
services adjusted for 90% occupancy or the average actual occupancy during the
then current year of the Lease, whichever is greater.   (§6.9)
 
       
1.11 ADDITIONAL RENT:
  “Additional Rent” shall be the amount equal to Tenant’s Pro Rata Share of
Operating Expenses in excess of the Base Year Expense Stop and other costs
identified in Section 6.4.   (§§ 6.4, 6.5; 6.6; 6.7; 6.8; 6.9)

2



--------------------------------------------------------------------------------



 



         
1.12 TENANT’S PRO RATA SHARE:
  Fifty-one percent (51%) subject to adjustment pursuant to Section 6.9.   (§
6.9 B)
 
       
1.13 USE OF PREMISES:
  The Premises shall be used for general office, administrative, IT development,
server lab, client server and other related legal uses for businesses acceptable
to Landlord reasonable discretion. The Premises shall be used solely for the use
stated above and for no other use or purpose which is incompatible with a
first-class office building without the prior express written consent of
Landlord, which consent may be withheld in Landlord’s reasonable discretion.  
(§ 11.1)
 
       
1.14 SECURITY DEPOSIT:
  Tenant shall pay to Landlord $62,531.00 (“Security Deposit”) as a security
deposit.   (Art. VII)
 
       
1.15 BROKER:
  Commercial Property Services represents Landlord and Cornish & Carey
Commercial represents Tenant with respect to the subject Lease. Brokers to be
paid a leasing commission pursuant to Listing Agreement signed between Landlord
and Commercial Property Services.   (§ 29.5)
 
       
1.16 ADDRESS FOR NOTICES AND REPORTS:
       
 
       
LANDLORD:
  Oakmead Parkway Properties Partnership    
 
  c/o Mac Millan Partners, Inc.    
 
  333 W. Santa Clara Street, Suite 280    
 
  San Jose, California 95113    
 
  Attention: Donald H. Mac Millan    
 
       
TENANT:
  The Premises:    
 
  350 Oakmead Parkway, Suite 100    
 
  Sunnyvale, California 94085-5407    
 
  Attention: Director of Finance    
 
       
1.17 ADDRESS FOR PAYMENTS:
      (§ 6.1)
 
       
LANDLORD:
  Oakmead Parkway Properties Partnership    
 
  c/o Mac Millan Partners, Inc.    
 
  333 W. Santa Clara Street, Suite 280    
 
  San Jose, California 95113    
 
  Attention: Donald H. Mac Millan    

3



--------------------------------------------------------------------------------



 



         
1.18 PARKING
  Subject to the terms and conditions set forth in Section 8.4 hereof, Tenant
shall have the right to use at no cost to Tenant, up to 118 parking spaces on a
nonexclusive basis, for as long as the 47 parking spaces behind the Building on
land that Landlord leases from the Santa Clara Water District remains available
to Landlord. If said lease terminates, Tenant shall have the right to use up to
94 parking spaces.   (§ 8.4)

ARTICLE II.
[INTENTIONALLY DELETED]
ARTICLE III.
PREMISES
     3.1 BUILDING. The “Building” is situated upon that certain Land described
in Exhibit “A” attached hereto.
     3.2 PREMISES. Landlord leases to Tenant and Tenant hires from Landlord the
Premises for the Term and pursuant to all of the terms, covenants and conditions
contained herein. Landlord reserves the right to use the exterior walls, floor,
and ceiling in, above and below the Premises, and retains the right and duty to
install, maintain, use, repair, and replace structural elements and utility
equipment, including, but not limited to, pipes, ducts, conduits, wires, and
appurtenant fixtures in, under, over, and through the Premises, in locations
that will not materially interfere with Tenant’s use of the Premises. The
Premises shall contain the approximate number of Rentable Square Feet as
specified in Section 1.5 hereof. The “Rentable Area” has been computed by
multiplying the Usable Area by the Load Factor set forth in Section 1.7 hereof.
Throughout the term, the Load factor shall be eleven and five-tenths percent
(11.5%).
     3.3 [INTENTIONALLY DELETED.]
     3.4 COMMON AREA. The term “Common Area” means (i) the entire area within
the Building and the Land, excluding the Premises and other space leased to
other tenants for their exclusive use and (ii) other areas which service the
Building (such as off-site parking) designated by Landlord for the common use or
benefit of Landlord, Tenant, other tenants, and their customers, invitees,
officers, agents, and employees. The Common Area shall include, but not be
limited to: exterior walls, roofs, patios, utility rooms (including first floor
electrical room and data/telephone room), landscaping, service areas, lighting,
elevators, stairways, driveways, the entry plaza area of the Building, walkways,
curbs, hallways, restrooms, drinking fountains, mail area, lobby areas, trash
receptacles, all areas used for utility systems, including heating, venting, air
conditioning (“HVAC”), plenums, and any parking area that Landlord may provide
from time to time.

4



--------------------------------------------------------------------------------



 



     3.5 EASEMENT. Landlord reserves to itself the right, from time to time, to
grant such easements, rights-of-way and dedications affecting all or any part of
the Building (other than the Premises) or Land as Landlord deems necessary or
desirable, including changing the property lines of the Building (other than the
Premises) or Land and granting rights-of-way and rights of ingress and egress
and similar rights over, across, and upon the Building or Land. Tenant shall
execute, acknowledge and deliver to Landlord any documents which Landlord
determines are necessary to effectuate the purposes of this Section within five
(5) days after Landlord’s written request.
ARTICLE IV.
TERM AND CONDITION PRECEDENT
     4.1 TERM. The Term of this Lease shall be sixty-six (66) full calendar
months plus any initial partial month of the Lease shall commence on the date
(“Term Commencement Date”) of Landlord’s delivery of possession of the Premises,
“Substantially Complete” (as defined in the Construction Rider), provided
Landlord has delivered to Tenant at least thirty (30) days notice of the
estimated date of such delivery, and shall expire, unless sooner terminated in
accordance with this Lease, upon expiration of the Term (“Expiration Date”).
Landlord shall prepare, certify by Landlord’s signature and deliver to Tenant a
written statement certifying the date of delivery of possession of the Premises.
If the Term Commencement Date is on a day other than the first day of a calendar
month, the Expiration Date of this Lease shall be adjusted to extend the Term by
the number of days as if the Term had commenced on the first day of the month
next succeeding the partial month. Upon Landlord’s request, Tenant shall execute
an “Acknowledgment of Term Commencement,” in the form attached hereto as
Exhibit “C”. Tenant may extend the Term pursuant to the provision of Exhibit D,
attached hereto.
     4.2 [INTENTIONALLY DELETED.]
     4.3 HOLDING OVER. In the absence of a written agreement to the contrary,
any holding over after the end of the Term, with the consent of Landlord, shall
be construed to be a tenancy from month-to-month, and shall be terminable upon
thirty (30) days written notice given by either Landlord or Tenant. The rent for
any such month-to-month tenancy shall be in an amount equal to one hundred and
twenty five percent (125%) of the Monthly Rent at lease maturity during the
first sixty days after lease maturity, which will increase to one hundred and
fifty percent (150%) of the Monthly Rent at lease maturity thereafter, plus all
other charges payable hereunder, including, but not limited to, the Additional
Rent required to be paid under this Lease. All other terms of this Lease shall
apply to any such month-to-month tenancy. In addition to paying Landlord the
increased Monthly Rent, Tenant shall defend, indemnify and hold Landlord
harmless from and against all claims, liability, damages, costs or expenses,
including reasonable attorneys’ fees and the costs of defending the same,
incurred by Landlord and arising directly or indirectly from Tenant’s failure to
timely surrender the Premises, including (a) any rent payable by or any loss,
cost, or damages, including lost profits, claimed by any prospective tenant of
the Premises, and (b) Landlord’s damages as a result of such prospective
tenant’s rescinding or refusing to enter into the prospective lease of the
Premises because of or related to Tenant’s failure to timely surrender the
Premises.

5



--------------------------------------------------------------------------------



 



     4.4 CONDITION PRECEDENT. The parties’ obligations hereunder are expressly
conditioned upon the satisfaction (or express written waiver by the party to
whom the benefit of the condition runs) of the following conditions precedent;
if so requested by Landlord, on or before the Term Commencement Date, delivery
to Landlord of certified copies of Tenant’s Articles of Incorporation,
Certificate of Good Standing and a resolution of Tenant’s Board of Directors,
certified by the corporate secretary of Tenant, authorizing or ratifying the
execution of this Lease by Tenant, and/or such organizational documents as
Landlord may reasonably request to review, if Tenant is a partnership, limited
liability company or other entity, and Landlord’s approval of such
organizational documents on or before the date the Lease is executed by
Landlord.
     4.5 FAILURE OF CONDITION. The condition precedent specified in Section 4.4
hereof run to the benefit of Landlord. If the condition precedent specified in
Section 4.4 is not satisfied by the date specified in Section 4.4, and the time
period for the satisfaction of the condition is not extended or waived in
writing by Landlord, then Landlord shall have the right to terminate this Lease
in writing and neither Landlord nor Tenant shall have any further obligations
hereunder, except for Tenant’s indemnity obligations hereunder and Tenant shall
reimburse Landlord for all costs and expenses expended by Landlord to prepare
the Premises for delivery to Tenant.
ARTICLE V.
POSSESSION
     5.1 CONDITION OF PREMISES. Subject to the terms of “Construction Rider”
attached hereto as Exhibit E and made a part hereof, Landlord represents and
warrants that on the Term Commencement Date the Building and Building systems
and subsystems (including the HVAC) shall be in good working order, and not in
violation of any government codes or regulations including Title 24 and the
accessibility requirements of the Americans with Disabilities Act, and the
Premises, Building and Land are not in violation of any laws regarding
dangerous, toxic or hazardous conditions or materials. As of the Term
Commencement Date, Tenant has also conducted Tenant’s own investigation of the
Premises and the physical condition thereof, including accessibility and
location of utilities, improvements, and existence of Hazardous Materials which
are reasonably observable, and that Tenant is familiar with the condition of the
Premises. Other than those in this section, Landlord has made no express,
implied or other representations of any kind in connection with soil,
improvements, or physical conditions on the Premises, Building or Land or
affecting the Premises, Building or Land, and that Tenant has relied solely on
Tenant’s own inspection and examination of such items. Tenant understands,
acknowledges and hereby expressly assumes the risk that the Premises, Building
and Land may be subject to earthquake, fire, floods, erosion and high water
table. Landlord shall have no responsibility or liability with respect to any of
these occurrences or conditions. The terms and conditions set forth herein are
the result of arm’s-length bargaining between entities familiar with
transactions of this kind. The Monthly Rent, and the terms and conditions set
forth herein, reflect the fact that Tenant shall have the benefit of, and except
as stated herein, is not relying upon, any statements, representations, or
warranties whatsoever made by or enforceable directly or indirectly against
Landlord relating to the condition, operations, dimensions, descriptions, soil
condition,

6



--------------------------------------------------------------------------------



 



environmental condition, suitability, or any other attribute or matter of or
relating to the Premises, Building or Land but that Tenant is relying solely
upon its own investigation of the same. Tenant acknowledges that Landlord has
provided Tenant with a full opportunity to inspect the Premises, including, but
not limited to, the opportunity to conduct such tests and audits of the Premises
as Tenant has deemed necessary in connection with the lease of the Premises. If
Landlord obtains or has obtained or provides Tenant with the services, opinions,
or work product of surveyors, architects, soil engineers, environmental audits,
engineers, title insurance companies, governmental authorities, or any other
person or entity with respect to the Premises, Tenant and Landlord agree that
Landlord shall do so only for the convenience of both parties, and the reliance
by Tenant upon any such services, opinions, or work product shall not create or
give rise to any liability of or against Landlord.
     5.2 DELIVERY OF POSSESSION. The Term Commencement Date as used in this
Lease shall mean the date that Landlord has delivered or is prepared to deliver
possession of the Premises to Tenant Substantially Complete pursuant to the
Construction Rider and Section 4.1 above; provided, however, Landlord shall not
be obligated to deliver actual possession of the Premises to Tenant until
Landlord has received from Tenant all of the following: (i) the first monthly
installment of the Monthly Rent and the Security Deposit which shall be due upon
mutual execution of this Lease; (ii) executed copies of policies of insurance or
certificates or binders thereof as required under Article X; and
(iii) satisfaction or waiver of the conditions precedent to this Lease in
accordance with Section 4.4 hereof. Tenant shall pay to Landlord, upon its
execution of this Lease, the sums specified in sub-paragraph (i) above. If
Landlord does not actually deliver possession of the Premises to Tenant because
one (1) or more of the above items are not received by Landlord, the Term
Commencement Date, Expiration Date and Rent Commencement Date shall not be
delayed thereby.
ARTICLE VI.
RENT
     6.1 GENERAL PROVISIONS. As used herein, “rent” shall mean “Monthly Rent”
and “Additional Rent,” all as hereinafter defined. Unless provided herein to the
contrary, Tenant shall pay all rent to Landlord in advance on or before the
first day of each month of the Term at the address provided in Section 1.17
hereof, commencing upon the Rent Commencement Date and until the Expiration
Date. All rent shall be paid to Landlord in lawful money of the United States of
America, without demand therefor, and without deduction, offset or abatement of
any kind, except as may be expressly provided for hereafter. Rent for any
partial month, shall be prorated on the basis of actual days elapsed. There
shall be no rent reduction, offset or abatement of any kind for any deviation in
measurements specified for the Premises in Section 1.5 from the actual
measurements of the Premises.
     6.2 MONTHLY RENT. Tenant shall pay all sums specified in Section 1.9 as
“Monthly Rent,” to Landlord in advance on the first day of each month from the
Rent Commencement Date until the Expiration Date pursuant to the terms of this
Lease.
     6.3 [INTENTIONALLY DELETED.]

7



--------------------------------------------------------------------------------



 



     6.4 ADDITIONAL RENT. All amounts which Tenant is required to pay to
Landlord under this Lease, except for the Monthly Rent, shall be treated as
“Additional Rent,” and shall be paid when due as provided herein. Additional
Rent shall include, but not be limited to, Operating Expenses, Real Estate
Taxes, costs of insurance incurred by Landlord (“Landlord’s Insurance”) and
Utility Expenses in excess of the Base Year Expense Stop for these items, and
any after-hours and all extraordinary costs of all utilities, maintenance
repairs, taxes and services provided to the Premises, unless Tenant is billed
for such utilities directly by the provider of such services.
     6.5 OPERATING EXPENSES. “Operating Expenses” shall include all costs and
expenses incurred by Landlord in owning, operating, managing, repairing and
replacing the Building and Common Area, including, but not limited to, all costs
and expenses of: (i) Landlord’s Insurance, whether or not required by any
Landlord’s Lender; (ii) pest control, cleaning of exterior windows, cleaning,
sweeping, striping, painting, resurfacing, repaving, seal coating, disposing of
refuse, inspecting, planting and landscaping (including, but not limited to,
tree trimming and plants located within the Building) for the Building
(exclusive of the Premises and any other premises used exclusively by another
tenant) and Common Area; (iii) providing janitorial services for the Building’s
Common Area and the Building’s individual suites (including the Premises),
including, but not limited to, the cost of uniforms, equipment and employment
taxes; (iv) providing, at the sole discretion of Landlord, security, including,
but not limited to, electronic intrusion and fire control devices, card key
access systems, parking lot attendants, guards and any attendant costs of such
guards and telephonic alert system devices; (v) complying with all Regulations,
as defined in Section 11.2 hereof, and any requirements of Landlord’s Lender,
including, but not limited to, improvements or changes required by any current
or future Regulations or Landlord’s Lender; (vi) fees for permits and licenses;
(vii) attorneys’ and accountants’ fees and disbursements; (viii) court costs
(except if involving disputes with other tenants); (ix) replacing and
maintaining floors, carpeting, artwork, non-structural walls, hallways, roofs,
stairways, elevators, signage for the Building, including, but not limited to,
any monument signs (exclusive of the Premises and any other premises used
exclusively by another tenant), gutters, pay telephones, downspouts, building
service, elevator and escalator service (if any), electrical, lighting,
mechanical, plumbing, heating, air conditioning and ventilating equipment and
systems, sidewalks, landscaping, drainage, equipment, fixtures, hot water
heater, including all labor and materials costs and equipment rental fees, and
any other replacement of capital improvements and a reasonable amortization of
capital expenditures together with interest on the unamortized balance at the
rate of ten percent (10%) per annum; (x) replacement reserves for non-structural
elements; (xi) any other expenses of any kind whatsoever which would reasonably
or customarily be included in managing, operating, maintaining, repairing and
replacing non-structural items in office buildings in the location in which the
Building is situated; (xii) Cost Savings Capital Improvement Amortization
(defined below); (xiii) a property management fee as described herein;
(xiv) Real Estate Taxes and Utility Expenses, as defined below; (xv) Landlord’s
Insurance, as defined below, and (xvi) parking cost for 47 parking spaces leased
from Santa Clara Water District (“SCWD”) pursuant to Section 8.4 below. Landlord
may establish reasonable reserves for maintaining the Building and Common Area,
and for the repair and replacement of improvements in the Building and Common
Area, and may include the reserves as Operating Expenses, provided that when the
reserves are actually used, the expenditure of the reserves shall not be
considered Operating Expenses. Landlord shall be paid a management fee as part
of the Operating Expenses equal to three percent (3%) of the gross rentals from
the Building for administration of the Building. In lieu of this management fee,
Landlord may employ a

8



--------------------------------------------------------------------------------



 



management organization, including an affiliate of Landlord, in which event
Operating Expenses shall include its fee, which may exceed such limitation.
Operating Expenses shall be adjusted to reflect ninety percent (90%) occupancy
of the Building during any period in which the Building is not one hundred
percent (100%) occupied. Notwithstanding the foregoing, Operating Expenses shall
not include the following: (i) any ground lease rental for the Land (SCWD lease
rentals described in (xvi) above shall be included); (ii) costs, including
permit, license and inspection costs, incurred with respect to the installation
of tenant or other occupants’ improvements in the Building or incurred in
renovating or otherwise improving, decorating, painting or redecorating vacant
space for tenants or other occupants of the Building; (iii) marketing costs,
including without limitation, leasing commissions, attorneys’ fees in connection
with the negotiation and preparation of letters, deal memos, letters of intent,
leases, subleases and/or assignments, space planning costs, and other costs and
expenses incurred in connection with lease, sublease and/or assignment
negotiations and transactions with present or prospective tenants or other
occupants of the Building; (iv) expenses in connection with services or other
benefits which are not offered to Tenant or for which Tenant is charged for
directly but which are provided to another tenant or occupant of the Building;
(v) costs incurred by Landlord due to the violation by Landlord of the terms and
conditions of any lease of space in the Building; (vi) overhead and profit
increment paid to Landlord or to subsidiaries or affiliates of Landlord for
goods and/or services in or to the Building to the extent the same exceeds the
costs of such goods and/or services rendered by unaffiliated third parties on a
competitive basis; (vii) Landlord’s general corporate overhead and general and
administrative expenses; (viii) any compensation paid to clerks, attendants or
other persons in commercial concessions operated by Landlord; (ix) advertising
and promotional expenditures, and costs of signs in or on the Building
identifying the owner of the Building or other tenants’ signs; (x) tax penalties
incurred as a result of Landlord’s negligence, inability or unwillingness to
make payments and/or to file any tax or informational returns when due;
(xi) costs for which Landlord has been compensated by a management fee, and any
management fees in excess of those management fees which are normally and
customarily charged by landlords of comparable buildings; (xii) costs arising
from the negligence or fault of Landlord or its agents, or any vendors,
contractors, or providers of materials or services selected, hired or engaged by
Landlord or its agents including, without limitation, the selection of building
materials; (xiii) costs arising from Landlord’s charitable or political
contributions; (xiv) costs arising from defects in the base, shell or core of
the Building, improvements installed by Landlord or repair thereof; (xv) costs
(including in connection therewith all attorneys’ fees and costs of settlement,
judgments and payments in lieu thereof) arising from claims, disputes or
potential disputes in connection with potential or actual claims, litigation or
arbitration pertaining to Landlord, other tenants and/or the Building;
(xvi) costs associated with the operation of the business of the corporation
which constitutes Landlord as the same are distinguished from the costs of
operation of the Building, including accounting and legal matters, costs of
defending any lawsuits with any mortgagee (except as the actions of Tenant may
be in issue), costs of selling, syndicating, financing, mortgaging or
hypothecating any of Landlord’s interest in the Building, costs of any disputes
between Landlord and its employees (if any) not engaged in Building operation,
disputes of Landlord with Building management, or outside fees paid in
connection with disputes with other tenants; (xvii) any entertainment, dining or
travel expenses for any purpose; (xviii) any flowers, gifts, balloons, etc.,
provided to any entity whatsoever, including, but not limited to, Tenant, other
tenants, employees, vendors, contractors, prospective tenants and agents;
(xix) the cost of any “tenant relations” parties, events or promotion not
consented to by Tenant in writing; (xx) “in-house”

9



--------------------------------------------------------------------------------



 



legal and/or accounting fees; or (xxi) the costs of addressing any environmental
condition (not caused by Tenant, its employees, agents, contractors, vendors,
guests, or invitees) on or in the Land, Building, or Premises.
     6.6 REAL ESTATE TAXES. “Real Estate Taxes” shall include all real estate
taxes, and all assessments (whether general, special, ordinary or
extraordinary), possessory interest, improvement bonds, license fees, commercial
rental taxes, sewer and water rents and other levies, fees and charges of every
kind imposed by any authority having the direct or indirect power to so tax,
levy or assess (including, without limitation, any charges, assessments, or
levies imposed by any city, state or federal government, or any school, water,
agricultural, sanitary, fire, street, drainage or other improvement or special
assessment district) which: (i) relate in any way to the Building and/or Common
Area, to its operation, or to the possession, ownership, occupancy, use, repair,
restoration or construction of the Building and/or Common Area, or any part
thereof, or to the services provided Tenant, or to Landlord’s gross receipts or
revenues from the Building and/or Common Area, or to Landlord’s legal or
equitable interest in the Building and/or Common Area; (ii) are imposed for a
service, use or right not charged prior to June 1, 1978, or if previously
charged, has been increased since such date; (iii) are imposed by reassessment,
are added to a tax or charge or otherwise as a result of (a) construction of
improvements, (b) a transfer, either partial or total, of Landlord’s interest in
or the beneficial ownership of the Building and/or Common Area, or (c) this
transaction, this Lease, the leasehold created hereby, or any modifications or
transfer of this Lease; (iv) are interest on installment payments of Real Estate
Taxes; (v) are any cost and/or fee (including without limitation attorneys’ and
appraisers’ fees and costs) that are incurred by Landlord in calculating,
contesting or negotiating Real Estate Taxes; (vi) are levied on, assessed
against, or measured by, either gross or net amounts paid or discharged by
Tenant; and/or (vii) all sales, use, occupancy or documentary transfer taxes
which may be imposed upon Landlord or Tenant resulting from or related to the
acquisition, leasing, subleasing, sale, assignment or use of the Building and/or
Common Area, or any portion thereof. Throughout the Term, Real Estate Taxes
shall also include any tax, fee, levy, assessment or charge that is in addition
to or in substitution for (whether partially or totally) any tax, fee, levy,
assessment or charge that is included within the definition of “Real Estate
Taxes” as set forth above. Tenant hereby waives any right to negotiate or
contest any Real Estate Taxes.
     Landlord shall have the right to contest the validity, applicability,
and/or amount of any Real Estate Taxes by appropriate proceedings and the cost
of such contest, net of recoveries, shall be included within Real Estate Taxes.
     6.7 PROPERTY INSURANCE MAINTAINED BY LANDLORD. During the Term, “Landlord’s
Insurance” shall include the cost of “all risks” property insurance on the
Building and Common Area and on fixtures and equipment located therein and owned
by Landlord, policies of commercial general liability insurance covering the
Building and Common Area, and other policies of insurance Landlord or its lender
determine to be commercially reasonable. “All risks” property insurance shall
mean insurance against loss or damage by fire, vandalism, malicious mischief and
such other casualties as are included in extended coverage, including flood
coverage, in an amount equal to up to one hundred percent (100%) of the full
replacement cost thereof (including foundations and excavations), with an
inflation rider and rental loss insurance, at Landlord’s option, in an amount
equal to up to twelve (12) months rent. If Landlord elects to separately insure
Tenant and so notifies Tenant, Tenant shall, within ten (10)

10



--------------------------------------------------------------------------------



 



days after Tenant receives Landlord’s written demand therefor, reimburse
Landlord in full for the total cost of such insurance on the Premises as
calculated by Landlord, without regard to any deductible amount or retention
amount in the event of loss, whether or not Landlord shall choose to maintain a
deductible amount or a retention amount. Landlord shall have no obligation to
insure Tenant’s Property (as defined in Section 14.1 of this Lease). The cost of
any such insurance and any deductible amount or retention amount in the event of
loss, whether or not Landlord shall choose to maintain a deductible amount or
retention amount for its own account, shall be an Operating Expense, and Tenant
shall pay such cost in accordance with the terms of Article VI hereof.
Notwithstanding the foregoing, Tenant shall bear the full cost of any deductible
if Tenant, or any of its agents, employees, guests, invitees or licensees, is
the cause of an insurable event. Landlord shall ensure that there is a separate
meter for electricity for the air-conditioning for the server and lab rooms, as
part of the Tenant Improvements under the Construction Rider.
     6.8 UTILITY EXPENSES. “Utility Expenses” shall include all costs and
expenses for utilities furnished to the Building and Common Area, including, but
not limited to, telecommunications, electricity, water, gas and sewer, unless
any such services are included in the Real Estate Taxes.
     6.9 PAYMENT OF OPERATING EXPENSES.
          A. Estimate and Payment. Tenant shall pay to Landlord, as Additional
Rent, pursuant to this Section 6.9, the amount by which Tenant’s Pro Rata Share,
as defined below, of actual Operating Expenses, Real Estate Taxes, Landlord’s
Insurance and Utility Expenses (collectively referred to in this Section 6.9 as
“Operating Expenses”) exceeds the Base Year Expense Stop for these items. After
the first twelve (12) full calendar months of the Term, Landlord may give Tenant
written notice of Landlord’s estimate of the amount (“Estimated Operating
Expenses”) by which Tenant’s Pro Rata Share of actual Operating Expenses will
exceed the Base Year Expense Stop, for the remaining calendar year (prorated for
the remainder of such calendar year based on a 365 day year). After each
calendar year, and from time to time in any calendar year if Landlord reasonably
determines that there will be a notable adjustment in Operating Expenses during
such year, Landlord may deliver notice to Tenant of new Estimated Operating
Expenses for the such calendar year. Each such notice shall identify the amounts
of Estimated Operating Expenses that should be paid monthly until the next
notice of Estimated Operating Expenses is delivered to Tenant by Landlord,
including beyond the calendar year for which such estimate was calculated. Upon
receiving an Estimated Operating Expenses notice from Landlord, Tenant shall
thereafter pay Landlord the monthly Estimated Operating Expenses identified
therein on the first (1st) day of each month concurrently with the payment of
each month’s Monthly Rent. Landlord will provide Tenant with annual pro forma
estimates of these expenses.
          B. Tenant’s Pro Rata Share. For purposes of calculating Tenant’s Pro
Rata Share of Operating Expenses, “Tenant’s Pro Rata Share” shall be a fraction,
the numerator of which is the Rentable Area of the Premises, as determined by
Landlord’s Architect, and the denominator of which is the Rentable Square Feet
of the Building. The parties hereto acknowledge that the Rentable Square Feet of
the Building is the amount indicated in Section 1.4 of this Lease.

11



--------------------------------------------------------------------------------



 



          C. Annual Adjustment. Within ninety (90) days after each calendar year
in which the sum of Tenant’s Pro Rata Share of actual Operating Expenses exceeds
the amount of the Base Year Expense Stop, or Tenant pays Estimated Operating
Expenses, Landlord shall furnish Tenant with a statement (“Landlord’s Operating
Statement”) showing in reasonable detail: (i) Tenant’s Pro Rata Share of the
actual Operating Expenses for the previous calendar year; and (ii) the total sum
of Tenant’s payments of Estimated Operating Expenses for the previous calendar
year. If Tenant’s Pro Rata Share of the actual Operating Expenses for the
previous calendar year exceeds the Estimated Operating Expenses for that
calendar year paid by Tenant, then Tenant shall pay the deficiency within thirty
(30) days after receipt of the Landlord’s Operating Statement, which obligation
shall survive any termination or expiration of this Lease. If the Estimated
Operating Expenses for the calendar year paid by Tenant exceeds Tenant’s Pro
Rata Share of the actual Operating Expenses for that period, then the excess
shall be credited against Tenant’s Pro Rata Share of future Operating Expenses
or paid to Tenant within ten (10) days after the date of Landlord’s Operating
Statement, if such excess was paid by Tenant in the last year of the Term of the
Lease.
          D. Contest. Tenant shall have the right to contest the amount of
actual Operating Expenses; provided, however, that Tenant shall have paid the
Operating Expenses, as specified in Landlord’s Operating Statement, to Landlord
within ten (10) days after Tenant’s receipt of Landlord’s Operating Statement.
In the event of such contest, the Operating Expenses shall be audited by a
certified public accountant or professional auditor selected by Landlord and
paid on an hourly basis with no contingency or percentage commission. Tenant
shall pay for all costs of the audit. If actual Operating Expenses, as
determined by the audit, are ninety-five percent (95%) or more of the amount
specified in Landlord’s Operating Statement, then Tenant shall reimburse
Landlord for all costs and expenses Landlord incurred as a result of, or related
directly or indirectly to, the contest or conducting the audit. If actual
Operating Expenses, as determined by the audit, are less than ninety-five
percent (95%) of the amount specified in Landlord’s Operating Statement, then
Tenant shall receive a credit for the amount of Operating Expenses that Tenant
has overpaid against Tenant’s Pro Rata Share of future Operating Expenses (and
Landlord shall be responsible for the costs of the audit). Notwithstanding
anything contained herein to the contrary, Tenant shall be deemed to have
accepted and approved the accuracy of Landlord’s Operating Statement if Tenant
does not furnish Landlord with a written statement contesting the amount of
actual Operating Expenses within thirty (30) days after Tenant’s receipt of
Landlord’s Operating Statement.
     6.10 COST SAVINGS CAPITAL IMPROVEMENT. “Cost Savings Capital Improvement”
shall mean any equipment, device or other improvement acquired subsequent to the
Term Commencement Date of the Lease: (i) to achieve economies in the operation,
maintenance and repair of the Building or Common Area; (ii) to comply with any
Regulation; or (iii) to comply with any other governmental requirement with
respect to the air quality, health, safety or construction requirements, if the
cost thereof is capitalized on the books of Landlord in accordance with
generally accepted accounting practices. “Cost Savings Capital Improvement
Amortization” shall mean the amount determined by multiplying the actual costs,
including financing costs, of each Cost Savings Capital Improvement acquired by
Landlord, by the constant annual percentage required to fully amortize such cost
over the useful life of the Cost Savings Capital Improvement (as reasonably
determined by Landlord at the time of acquisition). The Cost Savings Capital

12



--------------------------------------------------------------------------------



 



Improvement Amortization shall be allocated and charged to Tenant in accordance
with generally accepted accounting and management practices and as an amount per
square foot of rentable area.
     6.11 PERSONAL PROPERTY TAXES. Tenant shall pay directly, prior to
delinquency, any and all taxes and assessments levied or assessed during the
Term upon or against (i) Tenant’s Property, furniture, equipment, and any other
personal property installed or located in the Premises and (ii) all Alterations,
as defined in Section 13.1 hereof, including all additions, betterments, or
improvements of whatever kind or nature made by Tenant to the Premises, that are
separately assessed or cause the assessment for the Premises to be greater than
it would have been with standard tenant improvements and no Alterations.
Whenever possible, Tenant shall cause Tenant’s Property and all such other
property to be assessed and billed separately from the real property of
Landlord. If Tenant’s Property and such other property is assessed and taxed
with Landlord’s property, Tenant shall pay one hundred percent (100%) of such
taxes within ten (10) days after receiving a statement delineating the amount of
such taxes owed by Tenant. If any governmental authority requires a tax to be
paid by Tenant, but collected by Landlord for and on behalf of such governmental
authority, then Tenant shall pay, at the election of Landlord, one-half (1/2) or
one-twelfth (1/12th) of the annual amount of such tax to Landlord semi-annually
or monthly, as the case may require, in advance with the Monthly Rent payment.
ARTICLE VII.
SECURITY DEPOSIT
     7.1 SECURITY DEPOSIT. Tenant shall pay Landlord the Security Deposit upon
execution of this Lease. Tenant shall not be entitled to any interest on the
Security Deposit.
     7.2 USE OF SECURITY DEPOSIT. If Tenant breaches or fails to perform any of
Tenant’s obligations under this Lease, Landlord shall have the right, but not
the obligation, to use or retain all or any part of the Security Deposit to cure
the breach or failure of performance, and to compensate Landlord for any damages
sustained by Landlord, including, but not limited to payment of: (i) delinquent
rent; (ii) interest on delinquent rent; (iii) late charges on delinquent rent;
(iv) the cost of performing any of Tenant’s obligations under this Lease;
(v) the cost of repairing damages to the Premises; (vi) the cost of cleaning,
maintaining, repairing, restoring or reletting the Premises; (vii) attorneys’
and accountants’ fees and disbursements and court costs; (viii) brokerage
commissions and finders’ fees; and, (ix) interest on any and all of the above at
the “Remedy Rate” from the date due until paid; provided, however, that
retention of all or any part of the Security Deposit shall not affect Tenant’s
obligations under this Lease or Landlord’s other rights and remedies provided at
law, in equity, or under this Lease. If any portion of the Security Deposit is
used as provided for in this Section, then within five (5) days after written
demand by Landlord, Tenant shall deposit with Landlord sufficient cash to
restore the Security Deposit to its original amount, and Tenant’s failure to do
so shall be an Event of Default under this Lease.
     7.3 SECURITY INTEREST. Tenant hereby grants Landlord a security interest in
the Security Deposit and in all additions thereto, substitutions therefor and
proceeds thereof, including proceeds of proceeds, for the purpose of securing
all of Tenant’s obligations of the Premises (“Secured Obligations”). Tenant
hereby agrees to execute and deliver on demand, and hereby

13



--------------------------------------------------------------------------------



 



irrevocably constitutes and appoints Landlord the attorney-in-fact of Tenant to
execute, deliver and, if appropriate, to file with the appropriate filing
officer or office, such security agreements, financing statements or other
instruments as Landlord may request or require in order to impose, perfect or
continue the lien or security interest hereof more specifically thereon and
Tenant shall pay, as Additional Rent, all filing fees and costs in connection
therewith, and shall pay all costs and expenses of any record searches for
financing statements Landlord may require. Tenant covenants that Tenant shall
not lease, sell, convey or in any manner transfer or encumber any of its
interest in the Security Deposit or any interest therein. Upon Tenant’s default
with respect to any provision of this Lease, including, but not limited to, the
provisions relating to the payment of any rent, Landlord shall have all rights
and remedies of a secured party under California’s Uniform Commercial Code, as
well as other rights and remedies available at law or in equity, and Landlord
may also invoke any of the remedies provided in the Lease.
     7.4 REFUND AND TRANSFER. If Tenant fully and faithfully performed all of
Tenant’s obligations under this Lease then, upon the Expiration Date (or upon
the earlier termination without Tenant’s fault) and after Landlord has inspected
the Premises, has cleaned and repaired any damage, and has received invoices for
such repair or cleaning costs, if any, Landlord shall return the Security
Deposit or any balance thereof to Tenant. Landlord’s return of the Security
Deposit, or that portion remaining after deduction, to one of the individuals
comprising Tenant shall constitute Landlord’s fulfillment of Landlord’s
obligations under this Section 7.4, and Landlord shall be automatically released
from any and all further liabilities, obligations, costs, expenses, demands,
causes of action, claims or judgments, arising from or growing out of, or
connected with the Security Deposit. If requested, Tenant shall execute a form
of release and such other documentation as may be required to further effect the
provisions of this Section 7.4. Landlord may transfer the Security Deposit, or
that portion remaining after any deduction, to Landlord’s successor-in-interest,
and shall upon such transfer be discharged from any further liability with
respect to the Security Deposit. Tenant expressly waives the provisions of
Section 1950.7 of the California Civil Code, as amended or recodified from time
to time, relating to Landlord’s obligations in connection with security
deposits.
ARTICLE VIII.
USE AND MAINTENANCE OF THE COMMON AREA
     8.1 MAINTENANCE OF COMMON AREA. Landlord, at all times, will maintain the
Common Area in good condition and repair. Landlord shall have the right from
time to time to: (i) make reasonable additions to or changes in, and deletions
from the Common Area; (ii) enter into, modify, and terminate easements,
licenses, and other agreements pertaining to the use and maintenance of the
Common Area; and (iii) perform any other acts in and to the Common Area that
Landlord reasonably deems appropriate. Notwithstanding the foregoing, Landlord
shall not incur any liability to Tenant, its employees, agents, customers or
invitees as a result of any failure of any security system installed on the
Building and the Land or any security procedure instituted at the Building,
unless such failure is the result of the willful misconduct of Landlord or any
of its employees. Landlord makes no representations or warranties concerning the
ability of Landlord, its employees, agents, contractors or subcontractors to
maintain the Building and the Common Area in a secure fashion. Tenant hereby
waives its right to recover from Landlord and Landlord’s

14



--------------------------------------------------------------------------------



 



officers, directors, shareholders, employees, licensees, invitees and agents any
and all damages, losses, liabilities, costs or expenses whatsoever (including
attorney’s fees and costs) and claims therefor, known or unknown or foreseen or
unforeseen, arising from or related to any failure of Landlord or Landlord’s
officers, directors, shareholders, employees, licensees, invitees or agents to
provide a safe and secure Common Area or Building. Tenant expressly waives the
benefits of Section 1542 of the California Civil Code, which provides as
follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
     8.2 TENANT’S USE OF COMMON AREA. Landlord hereby grants to Tenant, for the
Term, subject to the terms of this Lease, a nonexclusive right to use the Common
Area. Such right of use is limited solely to the ingress and egress of
customers, invitees, employees and licensees of Tenant, in common with other
occupants and tenants of the Building, to and from the Premises and the public
streets adjacent to the Building, for both vehicular and pedestrian traffic and
for the parking of vehicles in accordance with Section 8.4 hereof. The Common
Area shall be used and maintained pursuant to this Article.
     8.3 COMPLIANCE WITH LANDLORD’S RULES AND REGULATIONS. Landlord has
established reasonable rules and regulations (“Rules and Regulations”), which
are attached hereto as Exhibit F, for the management, safety, care and
cleanliness of the Building and for the convenience of all occupants and tenants
of the Building. Tenant, together with all other persons entering or occupying
the Premises at Tenant’s request or with Tenant’s permission, including but not
limited to Tenant’s invitees and customers, shall comply with the Rules and
Regulations and any violation thereof shall be a default under this Lease by
Tenant. Landlord reserves the right to amend the Rules and Regulations at any
time and from time to time.
     8.4 PARKING. Tenant shall only have the right to use the number of parking
spaces specified in Section 1.18 hereof. The automobiles and other motor
vehicles of Tenant, its employees, agents, invitees, guests, contractors and
subcontractors shall be parked only in areas designated by Landlord, and
Landlord shall have the right to remove the vehicles of Tenant or any of its
employees, agents, invitees, guests, contractors or subcontractors found in an
area not designated by Landlord, without liability of any kind for such act on
the part of Landlord, its employees or agents. Tenant acknowledges that the
forty seven (47) parking spaces behind the Building that Landlord is making
available to Tenant on a non exclusive basis are located on property being
leased by Landlord from the SCWD (“SCWD Lease”) and that the SCWD Lease is
currently scheduled to expire by its terms on February 28, 2013. Landlord shall
make commercially reasonable efforts to extend the SCWD Lease an additional five
(5) years.
     8.5 NO OBSTRUCTION. Tenant shall not obstruct any portion of the Common
Area by placing or allowing any item on it, including without limitation,
newspaper racks, bicycle stands, merchandise, refuse or other materials.

15



--------------------------------------------------------------------------------



 



ARTICLE IX.
SERVICES
     9.1 LANDLORD’S OBLIGATIONS. Landlord shall provide janitorial service
five (5) days per week to the Building (including the Premises and any other
premises used by other tenants) and the Common Area, generally consistent with
that furnished in other first class office buildings in the area in which the
Building is located, and window washing as determined by Landlord. Landlord
makes no representation with respect to the adequacy or fitness of the air
conditioning or ventilation equipment in the Building to maintain temperatures
which may be required for, or because of, any equipment of Tenant, other than
normal fractional horsepower office equipment, and Landlord shall have no
liability for loss or damage in connection therewith. Landlord’s obligations set
forth in this section shall constitute Operating Expenses as more fully
described in Section 6.5 hereof. Landlord agrees to provide additional
air-conditioning and electricity for the operation of the server and loft rooms.
     9.2 DIRECT CHARGE FOR ADDITIONAL AND EXTRAORDINARY SERVICES. Landlord may
impose a reasonable charge for the usage of any janitorial services required to
the Common Area because of any non-building standard improvements in the
Premises, the carelessness of Tenant, the nature of Tenant’s business (including
the operation of Tenant’s business other than during normal business hours) and
for the removal of any refuse and rubbish from the Premises. The standard
Building hours shall be 7:30 a.m. to 6:00 p.m., Monday through Friday. Landlord
may impose a reasonable charge for after hours usage of the Building and/or
Premises by Tenant.
          Landlord shall install a separate HVAC system for Tenant’s IT room and
lab rooms and a meter to monitor electrical use for data system and lab rooms
and for said HVAC system and will bill Tenant every three months the cost for
its electrical usage. Also, maintenance costs on said separate HVAC system will
be billed to Tenant as such costs arise.
     9.3 LIMITATION ON LANDLORD LIABILITY. Landlord shall not be liable for any
failure to furnish any services or utilities to the Building (including the
Premises and/or the Common Area), when such failure is caused by acts of God,
accidents, breakage, repairs, strikes, boycotts, war, riot, civil commotion or
insurrection, national or public emergency, a condemnation or taking, damage or
destruction of the Building or Premises, lockouts, other labor disputes, in
order to make repairs, alterations or improvements to the Premises or the
Building, the inability to obtain an adequate supply of fuel, steam, water,
electricity, labor or other supplies or for any other condition beyond
Landlord’s reasonable control, including without limitation, any governmental
agency conservation program, and Tenant shall not be entitled to any damages nor
shall such failure relieve Tenant of the obligations to pay the full rent
reserved hereunder or constitute to be construed as a constructive or other
eviction of Tenant. If Landlord receives advance notice of any repair, strike,
boycott, labor dispute, any other cause beyond the reasonable control of
Landlord, improvement or maintenance procedure which will result in the
interruption of the water, electrical, heating, ventilation or air conditioning
services being provided to the Building and/or the Common Area, Landlord shall
give notice thereof to Tenant as soon as reasonably possible. In the event any
governmental entity promulgates or revises any statutes, ordinance or building,
fire or other code or imposes mandatory or voluntary controls or guidelines on
Landlord or the complex or any part thereof, relating to the use or conservation
of energy, water, gas, light

16



--------------------------------------------------------------------------------



 



or electricity or the reduction of automobile or other emissions or the
provision of any other utility or service provided with respect to this Lease or
in the event Landlord is required or elects to make alterations to the Building
or Common Area or portion thereof, in order to comply with such mandatory or
voluntary controls or guidelines, Landlord may, in its sole discretion, comply
with such mandatory or voluntary controls or guidelines or make such alterations
to the Building or Common Area or portion thereof. Such compliance and the
making of such alterations shall in no event entitle Tenant to any damages,
relieve Tenant of the obligation to pay the full rent reserved hereunder or
constitute or be construed as a constructive or other eviction of Tenant. In
addition, the cost of such compliance and alterations shall be deemed to be a
Cost Savings Capital Improvement as defined in Section 6.10 of this Lease.
     9.4 ADDITIONAL SERVICE EQUIPMENT. Other than the requirements shown in
Exhibit G, which are approved, without the prior written consent of Landlord,
which Landlord may refuse in its sole discretion, Tenant shall not use any
apparatus or device in the Premises using current in excess of 110 volts which
will in any way increase the amount of electricity or water usually furnished or
supplied for use of the Premises; nor connect any apparatus, machines or device
with water pipes or electric current (except through existing electrical outlets
in the Premises), for the purpose of using electric current or water. The cost
of any separate conduit, wiring or panel requirements and the installation,
maintenance and repair thereof shall be paid for by Tenant and Tenant agrees to
reimburse Landlord promptly upon demand therefor by Landlord. If the temperature
otherwise maintained in any portion of the Premises by the heating, air
conditioning or ventilation systems is affected as a result of (i) any lights,
machines or equipment (including without limitation, electronic data processing
machines) used by Tenant in the Premises; or (ii) the occupancy of the Premises
by more than one (1) person per two hundred (200) square feet of rentable area
therein; then Landlord shall have the right to install any machinery and
equipment which Landlord reasonably deems necessary to restore temperature
balance, including without limitation, modifications to the standard air
conditioning equipment, and the cost thereof, including the cost of installation
and any additional cost of operation and maintenance incurred thereby, shall be
paid by Tenant to Landlord upon demand by Landlord.
ARTICLE X.
INSURANCE
     10.1 GENERAL INSURANCE. Tenant shall, at its expense, maintain in effect
from and after the Term Commencement Date and continuously thereafter until the
Expiration Date, the policies of insurance required under this Article. All
policies that Tenant is required to obtain under this Article shall be written
on an occurrence basis and shall be issued by companies licensed to do business
in California with a general policyholder’s rating of not less than “A” and a
financing rating of not less than Class “X,” as rated by the most current
available “Bests” Insurance Reports. On or before the Term Commencement Date and
prior to Tenant’s entry as permitted under the Construction Rider, Tenant shall
furnish Landlord with a certificate of insurance reasonably acceptable to
Landlord showing that the policies required pursuant to this Article are in
effect and that Landlord shall be notified by the carrier in writing thirty (30)
days prior to cancellation, material change, or nonrenewal of such insurance.
The policies that Tenant is required to obtain pursuant to this Article shall
name Landlord and, upon Landlord’s request,

17



--------------------------------------------------------------------------------



 



any Landlord’s Lender and property manager, as additional insureds and shall be
primary policies, unaffected by any insurance or self-insurance Landlord may
have. If Tenant carries any of the insurance required hereunder in the form of a
blanket policy, any certificate required hereunder shall make specific reference
to the Premises. If Tenant fails to procure and maintain, throughout the Term,
the policies of insurance required by this Article, then Tenant shall be solely
liable for any loss or cost resulting from such failure, and, in addition,
Landlord shall have the rights and remedies specified in Article XVIII hereof.
     10.2 COMMERCIAL GENERAL LIABILITY INSURANCE. Tenant shall obtain and keep
in force throughout the Term, a policy or policies of commercial general
liability insurance covering the Premises and Tenant’s business (or that of any
subtenant, licensee, or concessionaire, if permitted under Article XXI) with
combined single limit coverage in amounts not less than Two Million Dollars
($2,000,000) per occurrence and Three Million Dollars ($3,000,000) annual
aggregate. All of such insurance shall be primary and noncontributing with any
insurance which may be carried by Landlord and shall contain a provision that
Landlord, although named as an insured, shall nevertheless be entitled to
recover under the policy for any loss, injury, or damage to Landlord, its agents
and employees, or the property of such persons by reason of the negligence of
Tenant. All such insurance shall specifically insure Tenant’s performance of
Tenant’s indemnity obligations under this Lease. The adequacy of the coverage
afforded by the liability and property damage insurance shall be subject to
review by Landlord from time to time, and, if it appears in such a review that a
prudent businessperson in the area operating a similar business to that operated
by Tenant on the Premises would increase the limits of its liability insurance,
Tenant shall effect such increases within thirty (30) days after receive of
notice from Landlord.
     10.3 WORKERS’ COMPENSATION INSURANCE. If the nature of Tenant’s business is
such as to place any or all of its employees, contractors, subcontractors or
agents under the coverage of local workers’ compensation or similar statutes,
Tenant shall keep in force workers’ compensation or similar insurance affording
statutory coverage and containing statutory limits. If Landlord is required to
obtain workers’ compensation or similar insurance in connection with Landlord’s
ownership, operation, or leasing of the Premises or the performance of
Landlord’s obligations under the Lease, the cost of any such workers’
compensation or similar insurance shall be an Operating Expense.
     10.4 PROPERTY AND EXTENDED COVERAGE INSURANCE. Tenant shall keep in force
an “all risks” property insurance policy, with vandalism and malicious mischief
endorsements, covering one hundred percent (100%) of the replacement cost of all
Tenant’s Property, with an inflation rider or endorsement attached thereto and,
if requested by Landlord or Landlord’s Lender, twelve (12) months’ business
interruption insurance rider or endorsement attached thereto.
     10.5 WAIVER OF SUBROGATION. Notwithstanding anything to the contrary
contained herein, Landlord and Tenant hereby waive any rights each may have
against the other on account of any loss or damage occasioned to Landlord or
Tenant, their respective property, the Premises or its contents, arising from
any risk covered by the insurance required hereunder. The parties each, on
behalf of their respective insurance companies insuring the property of either
Landlord or Tenant against any such loss, waive any right of subrogation that it
may have against

18



--------------------------------------------------------------------------------



 



Landlord or Tenant, as the case may be. The foregoing waivers of subrogation
shall be operative only so long as available without invalidating either
Landlord’s or Tenant’s policy of insurance.
ARTICLE XI.
USE OF PREMISES
     11.1 PERMITTED USE. Subject to all liens, encumbrances and other matters of
record, Tenant shall use the Premises solely for the Use of the Premises
specified in Section 1.13 hereof from the date possession of the Premises is
delivered to Tenant until the Expiration Date. No other use shall be permitted
without the prior express written consent of Landlord, which consent may be
withheld in Landlord’s sole discretion. Notwithstanding the foregoing, Landlord
shall have the right, in its sole and absolute discretion, terminate easements,
dedications and rights in, on or over the Premises, the Common Area and the
Building, without Tenant’s approval, that Landlord deems necessary or desirable.
Upon request of Landlord, Tenant shall sign any of the aforementioned documents
or any documents reasonably required to effectuate the rights so granted by
Landlord, and Tenant’s failure to do so within ten (10) days after Landlord’s
written request shall constitute a material default of this Lease by Tenant
without the need for further notice to Tenant.
     11.2 COMPLIANCE WITH LAWS; NUISANCE. Tenant shall, at its sole expense and
at all times, comply fully with (i) all federal, state and local laws, including
all zoning laws and ordinances, and all regulations, codes, requirements, public
and private land use restrictions rules and orders, including without limitation
Environmental Regulations, as defined below in Section 11.3, and the Americans
with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., as amended (“ADA”)
(individually and collectively, “Regulations”) that apply to the Premises or
Tenant’s use or occupancy thereof, including but not limited to the obligation
to alter, maintain, repair or restore the Premises in compliance and conformity
with all such Regulations, but excluding any non-compliance or non-conformity
that existed prior to this Lease, which shall be Landlord’s responsibility, and
(ii) any and all requirements and recommendations of any insurance organization
or company necessary for the maintenance of reasonable fire and public liability
insurance covering the Premises. Tenant shall neither store, use nor sell any
article in or about the Premises, nor permit any act, that would cause the
premiums for insurance to increase or cause a cancellation of any policy upon
the Premises. Tenant shall not occupy, suffer or permit the Premises or any part
thereof to be used for any illegal, immoral or dangerous purpose, or in any
other way contrary to the law or the rules or regulations of any public
authority. Tenant shall not commit, or suffer to be committed, any waste upon
the Premises, or any public or private nuisance, or any other act or thing which
may disturb the quiet enjoyment of any neighbors of the Premises. Tenant shall
not conduct or permit to be conducted any sale by auction in, upon or on the
Premises.
     11.3 ENVIRONMENTAL COMPLIANCE. Tenant represents, warrants, and covenants
to Landlord that Tenant shall at no time use or permit the Premises to be used
in violation of any Regulations, including any Regulations which relate to or
govern Hazardous Materials and/or the environmental conditions in, on, under or
about the Premises, including, but not limited to, air quality, soil and surface
and subsurface water conditions (individually and

19



--------------------------------------------------------------------------------



 



collectively, “Environmental Regulations”). Tenant shall assume sole and full
responsibility for, and shall remedy at its sole cost and expense, all such
violations. Tenant shall at no time use, generate, release, store, treat,
dispose of, or otherwise deposit, in, on, under or about the Premises, any
hazardous or toxic substances, wastes or related materials (“Hazardous
Materials”) or permit or allow any third party to do so, without Landlord’s
express, prior, written consent and Tenant’s compliance, at Tenant’s sole cost
and expense, with all Environmental Regulations. Tenant shall pay or reimburse
Landlord for any costs or expenses incurred by Landlord, including reasonable
attorneys’, engineers’, consultants’ and other experts’ fees and disbursements
incurred or payable to determine, review, approve, consent to or monitor the
requirements for compliance with Environmental Regulations. For the purposes of
this Section, Hazardous Materials shall include, but not be limited to,
asbestos, asbestos-containing matter, and the group of organic compounds known
as polychlorinated biphenyls, as well as substances defined as “hazardous
substances” or “toxic substances” in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. Section 9601 et
seq. (“CERCLA”); the Hazardous Materials Transportation Act, 49 U.S.C.
Section 1802; the Resource Conservation Recovery Act of 1976, 42 U.S.C.
Section 6901 et seq. (“RCRA”); those substances identified in regulations,
orders, and publications adopted pursuant to California Health and Safety Code §
25249.8, as “Chemicals known to Cause Cancer or Reproductive Toxicity;” and
those substances defined as “hazardous wastes” in Section 25117 of the
California Health and Safety Code and in the regulations adopted and
publications promulgated pursuant thereto and any Regulation which now exists or
which may be enacted or become effective after the date of this Lease; all as
the foregoing may be amended or recodified from time to time. Tenant shall
provide Landlord with written notification, immediately upon the discovery or
notice or reasonable grounds to suspect, by Tenant, its successors, assigns,
licensees, invitees, employees, agents, partners and/or any other third party,
that any provision of this Section has not been strictly complied with. It shall
be an Event of Default under this Lease, entitling Landlord to exercise any of
its rights and remedies under this Lease, if any provision of this Section is
not strictly complied with at all times. Landlord’s election to conduct such
inspections shall not be construed as approval of Tenant’s use of the Premises
or any activities conducted thereon, and shall in no way constitute an
assumption by Landlord of any responsibility whatsoever of Tenant’s use of the
Premises or Hazardous Materials.
     11.4 LANDLORD’S RIGHT OF ENTRY. Landlord, at reasonable times, upon
reasonable notice, may go into the Premises without any liability whatsoever for
the purposes of: (i) performing all of Landlord’s obligations under this Lease;
(ii) inspecting the Premises; (iii) inspecting the performance by Tenant of the
terms and conditions hereof; (iv) showing the Premises to prospective tenants
(but only within the last six (6) months of the Term or after a default of this
Lease by Tenant), purchasers, or mortgagees; and (v) posting notices for the
protection of Landlord on the Premises. Except in the case of an emergency and
to perform Landlord’s obligations under the Lease, Landlord shall give Tenant
reasonable prior notice of any and all intended entries or inspections pursuant
to this Section.

20



--------------------------------------------------------------------------------



 



ARTICLE XII.
MAINTENANCE AND REPAIR OF PREMISES
     12.1 TENANT’S MAINTENANCE OBLIGATIONS. Except for Landlord’s repair
obligations specifically set forth in Article XV hereof, and Landlord’s
obligations set forth in Section 9.1 hereof, from and after the Term
Commencement Date, and continuously thereafter until the Expiration Date,
Tenant, at Tenant’s sole expense, shall maintain the Premises, Tenant’s
Property, Tenant Improvements, and all portions of the Premises in a first-class
order and neat, clean and sanitary condition and repair, including any necessary
repairs and replacements covered by Tenant’s negligence, to any portion of the
Premises except for such repairs as may be required because of the gross
negligence or willful misconduct of Landlord. Tenant’s obligations shall
include, but not be limited to, the following: (i) painting, redecorating, and
renovating the interior of the Premises and Tenant’s Property; (ii) keeping all
Tenant’s mechanical and electronic equipment, systems and apparatus free of
vibration and noise which may be transmitted beyond the Premises; and
(iii) maintaining Tenant’s signs permitted by this Lease in first-class order,
condition and repair. If Tenant or its agents, employees, contractors or
subcontractors cause any damage to any property surrounding the Premises
including, but not limited to, damage to or blockage of the water, sewer, HVAC,
or electrical systems, then Tenant shall promptly repair any such damage, or,
upon Landlord’s election, reimburse Landlord for the cost of such repair plus an
administrative fee equal to ten percent (10%) of the cost of such repair.
     12.2 ANTENNAE/LIGHTS. Tenant shall not erect, construct, place or permit
any television, radio, telecommunications or other electronic towers, aerials,
antennae, satellite dishes or devices of broadcast or reception or other means
of communication on the Premises or Building without Landlord’s prior written
consent, which consent may not be unreasonably withheld by Landlord.
     12.3 LANDLORD’S CURE. If Tenant fails to commence any of the Tenant’s
obligations listed in Section 12.1 hereof within ten (10) days after receipt of
Landlord’s written demand to perform such obligations, or fails to adequately
complete the performance of such obligations within a reasonable time after
commencement, then Landlord may, but is not obligated to, perform such
obligations without liability to Tenant for any loss to Tenant’s stock or
business that might arise by reason thereof. Tenant shall reimburse Landlord on
demand in an amount equal to the cost incurred by Landlord in the performance of
such obligations.
ARTICLE XIII.
ALTERATIONS AND ADDITIONS
     13.1 ALTERATIONS. For all alterations, improvements, repairs or
installations of any kind in excess of Ten Thousand Dollars ($10,000), Tenant
shall not make (i) any alterations, improvements, additions, or utility
installations, including without limit, altering the carpeting, hallway entry
doors, floor or window coverings, locks, air lines, power panels, electrical
distribution systems, telecommunications lines, antenna, satellite dishes,
computer cables, lighting fixtures, space heaters, air conditioning or plumbing
in, on, or about the Premises or (ii) any change or alteration to the Premises
(individually and collectively, “Alterations”) without

21



--------------------------------------------------------------------------------



 



Landlord’s express, prior, written consent. Repairs, alterations or improvements
of any kind (except structural) less than Ten Thousand Dollars (10,000), can be
made by Tenant without Landlord’s express prior written consent. Landlord
reserves the right to disapprove any Alterations, wholly on aesthetic grounds.
If Tenant makes or commences any Alterations without the prior written approval
of Landlord, Landlord shall have the right to require that Tenant remove any or
all of such Alterations at Tenant’s sole expense and shall also have the right
to declare Tenant in default and to terminate this Lease. Any Alternations shall
at all times comply fully with all applicable federal, state and municipal laws,
ordinances, regulations, codes and other governmental requirements now or
hereafter in force and Tenant shall, at Tenant’s sole cost and expense, take all
necessary actions now or hereafter to ensure such compliance including paying
the cost of any alteration or improvement of the Common Area that is required by
any such governmental requirement as a result of any Alteration. Alternations
shall not include the Tenant Improvements referenced in Exhibit “E.”
     Tenant shall provide Landlord with a written request for approval and
proposed, detailed plans for any Alterations that Tenant would like to make, and
if not to be designed and constructed by Landlord’s architect and/or contractor,
the identity of Tenant’s architect and/or contractor, who shall be subject to
Landlord’s approval. Landlord shall have the right to condition its consent upon
Tenant’s: (i) obtaining a building permit and complying with all Regulations for
the Alterations from appropriate governmental agencies; (ii) furnishing a copy
of such building permit and evidence of such compliance to Landlord prior to the
commencement of such work; (iii) complying with all the conditions of such
building permit and all Regulations; (iv) providing Landlord with plans and
specifications for the Alterations for Landlord’s prior written approval;
(v) providing Landlord with a copy of the construction contract, construction
schedule, trade payment breakdown and list of subcontractors and suppliers for
Landlord’s prior written approval; (vi) recording a statutory payment and
performance bond issued by a corporate surety acceptable to Landlord and in an
amount equal to the construction cost and acceptable to Landlord;
(vii) providing Landlord with ten (10) days’ written notice prior to commencing
any such work; (viii) paying Landlord an administrative fee in the amount of
Four Hundred Dollars ($400), for reviewing such plans; and (ix) requiring any
contractors used by Tenant carry a comprehensive liability insurance policy, on
a “per-occurrence basis,” covering bodily injury in the amounts of One Million
Dollars ($1,000,000) for death or injury to any one person, Five Million Dollars
($5,000,000) for death or injury to more than one person, and One Million
Dollars ($1,000,000) for property damage, and (x) removing the Alteration and
restoring the Premises at the end of the Lease Term. If Landlord does not inform
Tenant in writing of this requirement for restoration at the time of Landlord’s
approval of the Alteration, Landlord waives this requirement for the subject
Alteration. Notwithstanding the foregoing, Landlord may withhold its consent, if
such Alterations would necessitate modifications to the Common Area. Landlord
may require proof of such insurance prior to allowing Tenant to commence any
Alterations. Landlord’s approval of the plans, specifications and working
drawings for any Alterations shall create no responsibility or liability on the
part of Landlord for their completeness, design sufficiency or compliance with
all laws, rules and regulations of governmental agencies or authorities.
Landlord shall not be liable for any damage, loss, or prejudice suffered or
claimed by Tenant, its agents or any other person or entity on account of:
(a) the approval or disapproval of any plans, contracts, bonds, contractors,
sureties or matters; (b) the construction of any Alterations or performance of
any work, whether or not pursuant to approved plans; (c) the improvement of or
alteration or modification to any portion of the Premises; or, (d) the
enforcement or failure to enforce any of the covenants, conditions and

22



--------------------------------------------------------------------------------



 



restrictions contained in this Lease. Landlord’s approval of Tenant’s plans, or
requirement that Tenant modify Tenant’s plans, shall not be deemed Landlord’s
express or implicit covenant or warranty that such plans are safe or comply with
any or all Regulations.
     13.2 CONSTRUCTION OF ALTERATIONS. Tenant shall pay when due all claims for
labor or materials furnished or alleged to have been furnished to or for Tenant
at, on, or for use in the Premises. Tenant shall keep the Building, including
the Premises, free and clear of all mechanics’ liens and all other liens. Tenant
shall give Landlord immediate written notice of any lien filed against the
Building, including the Premises, related to or arising from work performed by
or for the Tenant. Tenant shall give Landlord not less than ten (10) days’ prior
written notice of the commencement of any Alterations in the Premises, and
Landlord shall have the right to post notices of non-responsibility in or upon
the Premises as provided by law. If Tenant shall in good faith contest the
validity of any such lien, claim or demand, then Tenant, at its sole expense,
shall defend, indemnify and hold Tenant and Landlord harmless against the same
and shall pay and satisfy any such adverse judgment that may be rendered thereon
before the enforcement thereof against the Tenant, Landlord, the Premises or the
Building. Upon Landlord’s request, Tenant shall furnish to Landlord a corporate
surety bond, in form and content and issued by a corporate surety satisfactory
to Landlord, in an amount equal to one and one-half (1-1/2) times the amount of
such contested lien, claim or demand, indemnifying Landlord and Tenant from
liability for any such lien, claim or demand and holding the Building (including
the Premises), free and harmless from and against the effect of any such lien,
claim or demand, and causing the release and reconveyance of said lien from the
Building. In addition, Landlord shall have the right to require that Tenant pay
Landlord’s attorneys’ fees and disbursements, court costs and other costs in
defending any such action if Landlord is named as a party to any such action, if
the lien encumbers any portion or interest in the Building and/or if Landlord
elects to defend any such action or lien. Tenant shall execute and deliver to
Landlord a valid notice of completion of any Alterations in accordance with
Section 3093 of the California Civil Code, as amended or recodified from time to
time (“Tenant’s Certificate of Completion”), in recordable form. Landlord shall
have the right to record or cause Tenant to record Tenant’s Certificate of
Completion in the Official Records of the County Recorder’s Office of the County
of Santa Clara, California.
     13.3 TITLE TO ALTERATIONS. Subject to Section 14.1 hereof, any and all
Alterations which may be made in or upon the Premises shall become the property
of Landlord and remain upon and be surrendered with the Premises at the
expiration of the Term without compensation to Tenant unless Landlord requires
that Tenant remove the Alterations pursuant to Section 14.2 hereof.
     13.4 SIGNS. At Tenant’s sole cost and expense, Tenant shall be entitled to
receive signage on the monument outside, on the exterior of the Building and one
Tenant sign located on the glass surface of the interior lobby wall. If Tenant
thereafter desires to change, modify or amend Tenant’s signage, such changes,
modifications or amendments shall be subject to Landlord’s approval and shall be
made at Tenant’s sole cost and expense and in no event shall be deemed to
constitute Landlord’s consent to any transfer of Tenant’s interest, unless such
Transfer (as defined in Section 20.1 hereof) complies with the terms and
provisions of Article XXI hereof. Tenant shall not place, erect or maintain or
cause to be placed, erected or maintained on or to the roof or any exterior
door, wall, window or the roof of the Premises or Building, or on or to the
glass of any window or door of the Premises or Building, or on or to any
sidewalk or other

23



--------------------------------------------------------------------------------



 



location outside the Premises, or within any window space in the Premises, or
within any entrance to the Premises, any sign, marquee (flashing, moving,
hanging, handwritten, or otherwise), decal, placard, awning, decoration,
flashing, moving or hanging lights, lettering, or any other advertising matter
of any kind or description, without first obtaining Landlord’s written consent
and provided such complies with all applicable governmental regulations and
ordinances and does not violate any recorded restrictions. If Tenant places or
causes to be placed or maintained any of the foregoing, Landlord or Landlord’s
representative may remove the same at Tenant’s sole cost and expense and without
notice or liability and without such removal constituting a breach of this Lease
or entitling Tenant to claim damages on account thereof. No illuminated sign
located in the interior of the Premises and which is visible from the outside
thereof shall be permitted. All signs located in the interior of the Premises
shall be in good taste so as not to detract from the general appearance of the
Building. Tenant shall repair, at its sole cost and expense, any damage to the
Premises or Building caused by the erection, maintenance or removal of any sign,
marquee, awning, decoration or other attachment. All window coverings on the
Premises visible from outside the Building shall be subject to Landlord’s
approval, which may be withheld in Landlord’s sole and absolute discretion.
          Notwithstanding the foregoing, subject to Landlord’s prior written
approval, and all governmental regulations, Tenant, at Tenant’s sole cost and
expense, may install signage identifying its business name, on an exterior wall
of the Building in the front of its Premises, and on the existing monument sign
on the Land, provided Tenant, at Tenant’s sole cost and expense, shall be
responsible to maintain such sign in a safe and clean condition, shall be
responsible for any utility costs for such sign, and prior to the end of the
Term of this Lease, shall remove such sign and make any repairs, replacements
and refinishing necessary to return the exterior wall of the Building or
monument sign in as good a condition as it was when such sign was installed.
ARTICLE XIV.
TENANT’S PROPERTY
     14.1 TENANT’S PROPERTY. All trade fixtures, goods, inventory, merchandise,
stock, supplies, decorative light fixtures, and movable equipment owned by
Tenant and installed in the Premises at Tenant’s sole cost and which may be
removed without material damage to the Premises (“Tenant’s Property”) shall
remain the property of Tenant during the Term. Except as provided to the
contrary in Section 13.3 hereof, Tenant’s Property shall be removable from time
to time and at the expiration of the Term or earlier termination thereof,
provided that: (i) Tenant shall not at such time be in default, or with notice
or the passage of time or both would be in default, under any term, covenant,
condition or provision of this Lease; and (ii) Tenant shall repair any damage to
the Premises or Building caused by the removal of Tenant’s Property.
     14.2 SURRENDER OF PREMISES. On the Expiration Date or on the sooner
termination of this Lease, Tenant shall peaceably surrender the Premises in
accordance with the terms of this Section and in good order, condition and
repair, broom-clean, excepting only reasonable wear and tear and fire and other
unavoidable casualty which Landlord is required to repair hereunder. Tenant
shall remove any telephone, data, and communication cabling and related
equipment installed on the Premises by Tenant. The provisions of this Section
shall

24



--------------------------------------------------------------------------------



 



survive termination of this Lease. Notwithstanding any other provision hereof,
Tenant shall not remove (unless requested to by Landlord, pursuant to a notice
given at the time of the Alteration pursuant to Section 13.1, in which case
Tenant shall remove, at Tenant’s sole cost and expense) all or any part of any
Alterations involving masonry, poured concrete, hard surface bonded or
adhesively affixed flooring, plumbing, switches, transformers, floor covering,
wall covering, ceiling material, fixed partitions, and installed lighting
equipment (whether or not the same are Tenant’s Property) designated by
Landlord. Tenant shall repair any damage to the Premises or Building caused by
such removal. If Landlord so elects, such items shall remain upon and be
surrendered with the Premises as a part thereof, without disturbance,
molestation or injury, and without charge, at the expiration or termination of
this Lease and shall then become the property of Landlord. Tenant shall promptly
surrender all keys for the Premises and all key-cards to Landlord at the place
then fixed for notice to Landlord and shall inform Landlord of the combinations
on any locks and safes on the Premises.
     14.3 LANDLORD’S LIEN. Subject to the rights of Tenant, if any, under
Section 9102(4) of the California Uniform Commercial Code, as amended or
recodified from time to time, Tenant hereby grants to Landlord a security
interest in and lien upon Tenant’s Property and the proceeds thereof as security
for Tenant’s performance of all the terms, covenants, conditions, provisions and
obligations under this Lease. Upon Landlord’s request, Tenant shall execute a
Security Agreement, UCC-1 Financing Statement, Continuation Statement, and such
other documents as Landlord may reasonably require to evidence, create, protect,
perfect and preserve the validity and priority of Landlord’s lien upon and
security interest in Tenant’s Property.
ARTICLE XV.
DAMAGE AND DESTRUCTION
     15.1 LANDLORD’S DUTY OF REPAIR. Except as expressly provided herein,
Landlord shall not be required to repair the Premises or Building in the event
of any total or partial damage or destruction thereof. If the Premises or
Building is totally or partially damaged or destroyed by any cause insured
against by Landlord under the policy of insurance described in Section 10.4
hereof (property and extended coverage policy) then unless the Lease is
terminated pursuant to Section 15.3 hereof, Landlord shall repair such damage to
the extent the available insurance proceeds received by Landlord cover the costs
of such repair. If the insurance proceeds are insufficient to restore such
damage or destruction, Landlord shall have the right to terminate this Lease
upon ten (10) days’ written notice to Tenant.
     15.2 REPAIRS BY LANDLORD. If Landlord is required to repair under
Section 15.1 above or if Landlord need not repair but nevertheless elects to
make such repairs, Landlord shall give written notice to Tenant of Landlord’s
decision to repair within thirty (30) days after the determination of the amount
of insurance proceeds available for any such restoration. To the extent the
policy of insurance described in Section 10.4 hereof provides Landlord with
insurance proceeds for rental loss, rent shall be proportionately abated, based
upon the extent to which the damage and making of repairs interferes with
Tenant’s business, but only to the extent Landlord actually receives such
insurance proceeds while repairs are being made. Notwithstanding

25



--------------------------------------------------------------------------------



 



anything to the contrary contained herein, there shall be no rent abatement if
the Premises are unusable due to damage or destruction caused by or related to
the fault or negligence of Tenant, or its employees, agents, contractors or
subcontractors. Tenant acknowledges that Landlord shall have the right to take
any portion of the HVAC system out of service temporarily for the purpose of
servicing, repairing, maintaining, removing or replacing any portion of the HVAC
system.
     15.3 TERMINATION OF LEASE. Landlord may elect to cancel and terminate this
Lease by providing Tenant with written notice of such election after the
occurrence of any one of the following conditions: (i) if within thirty
(30) days after the damage or destruction, Landlord does not deliver written
notice to Tenant of Landlord’s election to restore any damage or destruction to
the Premises that cannot be repaired within one hundred eighty (180) days after
the occurrence of such damage in the reasonable judgment of Landlord (based upon
the time necessary to obtain all governmental approvals and all labor, materials
and supplies to make such repairs); (ii) the Premises are damaged from any cause
to the extent of at least thirty-three and one-third percent (33-1/3%) of the
replacement cost thereof; (iii) the Building is totally destroyed; or, (iv) at
the time of any uninsured damage or destruction from any cause to the Premises,
the amount of Monthly Rent remaining due hereunder for the balance of the Term
is less than Landlord’s reasonable estimate of the cost of repairing such
uninsured damage to the Premises. The Lease shall be deemed automatically
terminated effective upon the expiration of thirty (30) days after the delivery
of the written notice of Landlord’s election to Tenant. If the Lease is so
terminated, neither party shall have any further obligation to the other, except
for Tenant’s obligation to pay rent and other charges which are accrued and
unpaid as of the termination date and other provisions that survive the
termination of this Lease. Tenant hereby waives California Civil Code
Sections 1932 and 1933, as amended or recodified from time to time.
ARTICLE XVI.
EMINENT DOMAIN
     16.1 TOTAL OR SUBSTANTIAL TAKING. If all of the Premises or Building is
taken under the power of Eminent Domain or such a substantial portion thereof is
so taken that reasonable restoration will not result in the Premises being
reasonably suitable for the conduct of Tenant’s business with adequate parking
and access, this Lease shall terminate on the date that Tenant is required to
yield possession to the condemning authority, or on the date that the possession
of the Premises or the Building or part thereof is taken, whichever is later.
The term “Eminent Domain” shall include the exercise of any governmental power
of condemnation or taking and any private sale or other transfer in lieu of or
under threat of condemnation.
     16.2 PARTIAL TAKING. If there is a partial taking of the Premises or the
Building, Landlord, at its sole option, may elect to terminate this Lease or
affirm the Lease by delivering written notice to Tenant within thirty (30) days
after any such partial taking. If Landlord fails to send any such written
notice, this Lease shall terminate on the later of the dates that possession is
so taken or that Tenant is required to yield possession to the condemning
authority. If Landlord elects to affirm the Lease, then: (i) the Lease shall
terminate as to the part taken as of the date of transfer of possession;
(ii) Monthly Rent shall be reduced in the same proportion as the square footage
of the portion of the Premises taken bears to the square footage of the Premises
as

26



--------------------------------------------------------------------------------



 



specified in Section 1.5 hereof; and, (iii) Landlord shall, at its own cost and
expense, make all necessary repairs or alterations to the Premises required to
restore the Premises to useful condition. During such repair or restoration,
rent shall be abated proportionately as set forth above. Tenant hereby waives
any statutory rights of termination which may arise by reason of any taking of
the Premises under the power of Eminent Domain.
     16.3 AWARD. Tenant hereby renounces any interest in, and assigns to
Landlord, any award made in any Eminent Domain proceeding for any such Eminent
Domain, provided that Landlord shall have no interest in or be assigned any
award made to Tenant for the taking of Tenant’s Property or for Tenant’s
relocation expenses. Tenant hereby specifically waives any right it may have to
any compensation award representing the excess of the market value, immediately
before the taking, of Tenant’s leasehold interest in the portion of the Premises
taken over the rent attributable thereto under the terms of this Lease.
ARTICLE XVII.
INDEMNIFICATION
     From and after the execution hereof, Tenant shall protect, defend,
indemnify, and hold Landlord harmless from and against any and all losses,
damages (whether actual, punitive or otherwise), liabilities, actions, causes of
action (whether legal, equitable or administrative), claims, judgments, costs,
and expenses, including attorneys’ fees and disbursements, and court costs which
Landlord may suffer or incur as a direct or indirect consequence of:
(i) Tenant’s failure to perform any of Tenant’s obligations as and when required
by this Lease, including, without limit, any failure, at any time, of any
representation or warranty of Tenant to be true and correct, and any failure by
Tenant to satisfy any Lease condition; (iii) any claim or cause of action of any
kind by any person or entity to the effect that Landlord is in any way
responsible or liable for any act or omission by Tenant, its agents, employees,
contractors or subcontractors, whether on account of any theory of derivative
liability or otherwise; (iv) any act or omission by Tenant, any contractor,
subcontractor or material supplier, engineer, architect or other person or
entity, except Landlord, with respect to the Premises or the Building; and/or
(v) the existence or creation of any Alterations or Tenant Property (whether or
not the same has been approved of by Landlord). Tenant shall employ counsel
satisfactory to Landlord or, at Landlord’s option, Landlord may retain its own
counsel, at the expense of Tenant, to prosecute, negotiate and defend any such
claim, action or cause of action. Notwithstanding the foregoing, Tenant shall
not be obligated to indemnify Landlord with respect to any willful misconduct or
negligence which Landlord is personally determined by the judgment of a court of
competent jurisdiction (sustained on appeal, if any) to have committed. Tenant
shall pay any indebtedness arising under said indemnity to Landlord immediately
upon demand by Landlord together with interest thereon, at the Remedy Rate, from
the date such indebtedness arises until paid. Tenant’s duty to indemnify
Landlord shall survive the termination or expiration of this Lease.

27



--------------------------------------------------------------------------------



 



ARTICLE XVIII.
DEFAULTS AND REMEDIES
     18.1 EVENTS OF DEFAULT. The occurrence of any of the following events shall
constitute an event of default and a material breach of this Lease on the part
of Tenant:
          A. Failure to Make Payment. Tenant’s failure to pay any rent or other
sums due hereunder on the date when such payment is due, where such failure
continues for five (5) days after Landlord gives Tenant notice that such payment
was not received, or Tenant’s failure on three (3) occasions during any twelve
(12) month period to timely pay rent on or before the due date as provided for
herein (even though subsequently cured).
          B. Failure in Environmental Compliance. Tenant’s breach of, or
Tenant’s failure to perform any act necessary to prevent the breach of, any
covenant contained in Section 10.3 hereof, or the inaccuracy, incompleteness or
untruth of any of Tenant’s representations and warranties contained in
Section 10.3 hereof.
          C. Failure to Perform Other Covenants. Tenant’s breach or failure to
perform any of Tenant’s other covenants, agreements or obligations hereunder,
where such breach or failure continues for thirty (30) days after service of
written notice to Tenant to cure any such breach or failure except if a
different notice or cure period or no notice or cure period is specified in
another provision of this Lease, including but limited to the events of defaults
specified in Subsections 18.1(A), 18.1(B) and 18.1(D) hereof.
          D. Bankruptcy Related. The making of a general assignment for the
benefit of creditors by Tenant, or the filing of a voluntary or involuntary
petition by or against Tenant under the Bankruptcy Reform Act, as amended or
recodified from time to time, or any other law relating to bankruptcy,
insolvency, or other relief of debtors, or the appointment of a receiver to take
possession of all or substantially all of Tenant’s assets or the Premises or the
leasehold created by this Lease or the attachment, execution or other judicial
seizure of substantially all of Tenant’s assets or the Premises or the leasehold
created by this Lease and in the case of an involuntarily filed petition, such
petition is not discharged within sixty (60) days after the date of
commencement, or Tenant’s failure to generally pay Tenant’s debts as such debts
become due.
     18.2 REMEDIES. Upon the occurrence of an event of default by Tenant as set
forth in Section 18.1 above, Landlord shall have the following rights and
remedies, in addition to any and all other rights and remedies available to
Landlord at law or in equity, including without limit those provided under
California Civil Code Sections 1951.2 and 1951.4 (Landlord may continue Lease in
effect after Tenant’s breach and abandonment and recover rent as it becomes due,
if Tenant has right to sublease or assign, subject only to reasonable
limitations), as amended or recodified from time to time:
          A. Terminate Lease. Landlord shall have the right to terminate this
Lease and all rights of Tenant hereunder by giving written notice to Tenant. If
the Lease is so terminated, then Landlord may recover from Tenant: (i) the worth
at the time of award of any unpaid rent that had been earned at the time of such
termination; plus (ii) the worth at the time of award of the amount by which the
unpaid rent which would have been earned from the time of such termination

28



--------------------------------------------------------------------------------



 



until the time of award exceeds the amount of such rental loss Tenant proves
could have been reasonably avoided; plus (iii) the worth at the time of award of
the amount by which the unpaid rent for the balance of the Term after the time
of award exceeds the amount of such rental loss that Tenant proves could be
reasonably avoided; plus (iv) any other amount necessary to compensate Landlord
for all the actual and consequential damages proximately caused by Tenant’s
failure to perform Tenant’s obligations under this Lease or which in the
ordinary course of things would be likely to result therefrom; and (v) at
Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable California law. As
used in Subsections (A)(i) and (ii) above, the “worth at the time of award” is
computed by allowing interest at the Remedy Rate. As used in Subsection (A)(iii)
above, the “worth at the time of award” is computed by discounting such amount
at the discount rate of the Federal Reserve Bank of San Francisco at the time of
award plus one percent (1%). All amounts owing under this Subsection which are
not paid when due shall bear interest at the Remedy Rate from the date owing
until paid and such interest shall be compounded monthly.
          B. Reenter Premises. Landlord shall also have the right, with or
without terminating this Lease, to reenter the Premises and to remove all
persons and Tenant’s Property from the Premises and store the Tenant’s Property
in a public warehouse or elsewhere at the cost of and for the account of Tenant.
          C. Maintain Lease; Relet Premises. Unless Landlord elects to terminate
this Lease as provided in Subsection 18.2(A) above, Landlord may from time to
time, without terminating this Lease, either recover all rent as it becomes due
or relet the Premises or any part thereof for such term or terms and at such
rental or rentals and upon such other terms and conditions as Landlord in its
sole discretion may deem advisable, with the right to clean and to make
alterations and repairs to the Premises at Tenant’s sole expense.
     If Landlord elects to relet as provided herein, then rent received by
Landlord from such reletting shall be applied at Landlord’s option: first, to
the payment of any indebtedness other than rent due hereunder from Tenant to
Landlord; second, to the payment of any cost of such reletting (including
attorneys’ fees, court costs and brokerage commissions); third, to the payment
of the cost of any cleaning, alterations and repairs to the Premises; fourth, to
the payment of rent due and unpaid hereunder; and the balance, if any, shall be
applied in payment of future rent as the same may become due and payable
hereunder. If the portion of such rentals received from such reletting during
any month which is applied to the payment of rent under the reletting lease is
less than the rent payable during that month by Tenant hereunder, then Tenant
shall pay any such deficiency to Landlord immediately upon demand by Landlord.
Such deficiency shall be calculated monthly and Tenant shall pay such deficiency
monthly. Tenant shall also pay to Landlord, upon Landlord’s demand, the costs
and expenses incurred by Landlord in such reletting, including attorneys’ fees,
court costs and brokerage commissions and in making any alterations and repairs
to the Premises.
     No reentry, acts of maintenance or preservation, efforts to relet, or
taking possession of the Premises by Landlord or the appointment of a receiver
upon initiative of the Landlord to protect the Landlord’s interest under the
Lease shall be construed as an election to terminate this Lease unless an
express written notice of such intention is delivered to Tenant or unless the
termination thereof is decreed by a court of competent jurisdiction.
Notwithstanding any reletting of the

29



--------------------------------------------------------------------------------



 



Premises without termination of this Lease by Landlord, Landlord may at any time
after such reletting elect to terminate this Lease, in which case, Landlord
shall have all the rights and remedies provided by law or equity or this Lease
upon termination.
          D. Performance by Landlord. If Tenant breaches or fails to perform any
of Tenant’s obligations under this Lease and the breach or failure continues for
thirty (30) days (or such shorter time period as may be specified otherwise in
this Lease) after Landlord gives Tenant written notice of the breach or failure,
Landlord, without thereby waiving or curing such may, but shall not be obligated
to, perform any such obligation for the account and at the expense of Tenant.
Landlord may also perform any such obligation without notice in case of an
emergency.
          E. [INTENTIONALLY DELETED.].
          F. Receiver on Behalf of Landlord. If, at the instance of Landlord in
any action arising under this Lease, a receiver shall be appointed to take
possession of the Premises or to collect the rents derived therefrom, then the
receiver may, if it shall be necessary or convenient in order to collect such
rents, conduct the business of Tenant then being carried on in the Premises, and
may take possession of any Tenant’s Property and other personal property and
records used in Tenant’s business and use the same in conducting such business,
without compensation to Tenant for such use. Neither application for nor the
appointment of a receiver shall be construed as an election by Landlord to
terminate this Lease, unless express written notice of such election is given to
Tenant.
          G. Bankruptcy and Insolvency. In the event of the filing or
commencement of any proceeding by or against Tenant under the Federal Bankruptcy
Code (as the same may be amended or recodified from time to time), the Trustee,
Receiver or Tenant, as a debtor in possession, subject to court approval, shall
not have the right to assume this Lease or to assign this Lease or to pledge or
hypothecate this Lease for security unless and until all of the following
conditions are first satisfied: (i) any defaults by Tenant under this Lease are
cured or Landlord is provided “adequate assurance” that such defaults will be
promptly cured; (ii) Landlord is compensated, or “adequate assurance” is
provided to Landlord that Landlord will be promptly compensated, for any actual
pecuniary loss to Landlord resulting from any and all defaults by Tenant under
the Lease; and (iii) Landlord is provided “adequate assurance” of future
performance of all of the covenants, agreements and obligations of Tenant under
the terms of this Lease.
     For the purposes of this Subsection, “adequate assurance” of future
performance of the terms and provisions of this Lease, shall include adequate
assurance: (a) of the source of rent and other consideration due under this
Lease, and in the case of an assignment, that the financial condition and
operating performance of the proposed assignee and its guarantors, if any, shall
be similar to the financial condition and operating performance of the
debtor-Tenant as of the Term Commencement Date, as reasonably adjusted for
inflation; (b) that assumption or assignment of this Lease is subject to all the
provisions of this Lease; and (c) of the performance of any other requirement
hereafter imposed by any Regulation or which landlords or courts are hereafter
authorized or permitted by law to impose on such an assumption, assignment,
pledge or hypothecation.

30



--------------------------------------------------------------------------------



 



     In any case under any chapter of the Federal Bankruptcy Code (as the same
may be amended or recodified from time to time), the Trustee, Receiver or
Tenant, as debtor in possession, shall timely perform all the obligations of the
debtor-Tenant arising under this Lease from and after any order for relief until
this Lease is assumed or rejected. This paragraph shall not affect the trustee’s
or debtor-Tenant’s obligations under any other paragraph of this Subsection, and
acceptance of performance under this paragraph by Landlord shall not constitute
a waiver or relinquishment of Landlord’s rights under this Lease.
     The failure by the Trustee in any case under any chapter of the Bankruptcy
Code to assume or reject this Lease sixty (60) days after the order for relief
or within such additional time as the Court, for cause, within such sixty
(60) day period shall fix, shall be deemed a rejection, and the Trustee shall
immediately surrender the Premises to Landlord. This Lease may not be assumed if
it has expired before commencement of any bankruptcy proceeding. The Trustee,
Receiver, or Tenant, as a debtor in possession, acting in accordance with the
provisions contained in this Subsection, shall not under any circumstances
require Landlord to provide services or supplies incidental to this Lease before
any assumption of this Lease, unless Landlord shall be compensated under the
terms of this Lease for any services and supplies provided under this Lease
before such assumption.
     18.3 LATE CHARGES. Landlord and Tenant agree that the fixing of actual
damages for Tenant’s breach of any of the provisions of this Lease, including
but not limited to the late payment by Tenant to Landlord of rent and other
amounts due hereunder, would cause Landlord to incur costs not contemplated by
this Lease, the exact amount of which would be extremely difficult or
impracticable to ascertain. Such costs include but are not limited to
accounting, processing, administrative, legal and clerical charges and late
charges which may be imposed upon Landlord by the terms of any Deed of Trust
covering the Premises. Accordingly, if any installment of rent or any other sum
due from Tenant hereunder has not been received by Landlord or Landlord’s agent
within five (5) days after such amount was due, Tenant shall pay to Landlord a
late charge equal to ten percent (10%) of any such delinquent installment of
rent or any other delinquent sum due from Tenant. Landlord and Tenant hereby
agree that said late charge represents a fair and reasonable estimate of the
cost Landlord would incur by reason of late payment by Tenant. Acceptance of
such late charge by Landlord shall not constitute a waiver of Tenant’s default
with respect to such overdue amount nor prevent Landlord from exercising any
other rights and remedies provided for in this Lease, at law or in equity.
Tenant understands and agrees to the foregoing provisions relating to late
charges. If a late charge is payable by Tenant whether or not collected, for
three (3) consecutive installments of rent, then the Monthly Rent and Operating
Expenses and Real Estate Taxes shall automatically become due and payable to
Landlord quarterly in advance, notwithstanding any other provision of this Lease
to the contrary.
     18.4 INTEREST ON PAST DUE OBLIGATIONS. Any and all amounts not paid to
Landlord when due, including but not limited to rent, late charges and interest
shall bear interest, compounded monthly from the date due until paid at Bank of
America’s or its successor’s “Prime Rate” plus three percent (3%) per annum
(“Remedy Rate”). Bank of America’s or its successor’s “Prime Rate” is a base
rate of interest that is announced from time to time within Bank of America for
those obligations making reference thereto. Payment of such interest shall not
excuse or cure any default by Tenant under this Lease and shall not affect any
rights and remedies provided to Landlord in this Lease or at law or in equity,
all of which shall be cumulative.

31



--------------------------------------------------------------------------------



 



     18.5 WAIVER OF REDEMPTION. Tenant hereby expressly waives any and all
rights of redemption granted by or under any present or future laws in the event
of Tenant being evicted or dispossessed for any cause, or in the event of
Landlord obtaining possession of the Premises by reason of the violation by
Tenant of any of the covenants and conditions of this Lease or otherwise. The
rights given to Landlord herein are in addition to any rights that may be given
to Landlord by any statute or otherwise.
     18.6 LANDLORD’S DEFAULT. Landlord shall in no event be charged with default
in the performance of any of its obligations hereunder unless and until Landlord
shall have failed to perform such obligations within thirty (30) days (or such
additional time as is reasonably necessary to correct any such failure) after
receipt of written notice by Landlord from Tenant properly specifying which
obligations Landlord has failed to perform. It is expressly understood and
agreed that any money judgment against Landlord resulting from any default or
other claim arising under this Lease shall be satisfied only out of the rents,
issues, profits and other income (“income”) actually received from the Premises.
No other real, personal or mixed property of Landlord, wherever situated, shall
be subject to levy on any such judgment obtained against Landlord. If such
income is insufficient for the payment of such judgment, Tenant shall not
institute any further action, suit, claim or demand, in law or in equity,
against Landlord for or on the account of such deficiency. Tenant hereby waives,
to the fullest extent waivable under law, any right to satisfy said money
judgment against Landlord except from income received by Landlord from the
Premises during the Term hereof.
     18.7 LANDLORD’S RIGHT TO PERFORM. Upon Tenant’s failure to perform any
obligation to Tenant hereunder, including, without limitation, payment of
Tenant’s insurance premiums and charges of contractors who have supplied
materials or labor to the Premises, Landlord shall have the right to perform
such obligations of Tenant on behalf of Tenant and/or to make payment on behalf
of Tenant to such parties. Tenant shall reimburse Landlord the reasonable cost
of Landlord’s performing such obligations on Tenant’s behalf, including, without
limitation, reimbursement of any amounts that may be expended by Landlord and
Landlord’s reasonable attorneys’ fees, plus interest from the date of any
expenditure of sums at the Remedy Rate.
     18.8 [INTENTIONALLY DELETED.].
ARTICLE XIX.
SUBORDINATION AND ATTORNMENT
     19.1 SUBORDINATION. At Landlord’s option, this Lease is and shall be
subordinate to any ground lease, mortgage, deed of trust and/or any other
hypothecation or security document and advances and obligations thereunder now
or hereafter placed upon the Land or the Building, and any renewals,
modifications, consolidations, replacements, and extensions thereof
(individually and collectively, “Deed of Trust”), provided Tenant’s right to
quiet possession under this Lease shall not be disturbed so long as Tenant is
not in default, or with notice or passage of time or both would not be in
default, under the terms, covenants, conditions and provisions of this Lease.
Such subordination shall be effective upon notice from Landlord to Tenant
without any further act of Tenant. Upon the request of Landlord, Tenant shall,
from time to time, execute and

32



--------------------------------------------------------------------------------



 



deliver any documents or instruments that may be required by Landlord or the
mortgagee, beneficiary, ground lessor or lender (“Landlord’s Lender”) under any
such Deed of Trust, to effectuate any subordination, provided that any such
Landlord’s Lender agrees not to disturb Tenant’s right to quiet possession under
this Lease so long as Tenant is not in default, or with notice or passage of
time or both would not be in default, under the terms, covenants, conditions and
provisions of this Lease. If Tenant fails to execute and deliver any such
documents or instruments, Tenant irrevocably constitutes and appoints Landlord
as Tenant’s special attorney-in-fact, coupled with an interest, to execute and
deliver any such documents or instruments. If Landlord’s Lender elects to have
this Lease prior to the lien of its Deed of Trust, and gives written notice to
Tenant of such election, this Lease shall be deemed prior to such Deed of Trust
regardless of the respective dates of execution, delivery and recordation of
this Lease and any such Deed of Trust.
     19.2 ATTORNMENT. Tenant hereby attorns to and shall recognize the
Landlord’s Lender as Tenant’s landlord under this Lease and shall promptly
execute and deliver any instrument that Landlord may require to evidence such
attornment. Tenant hereby irrevocably appoints Landlord as Tenant’s
attorney-in-fact, coupled with an interest, to execute, acknowledge and deliver
the instrument of attornment on behalf of Tenant.
     19.3 ESTOPPEL CERTIFICATE. Upon the request of the Landlord, Tenant at any
time and from time to time shall execute, acknowledge, and deliver to Landlord,
no later than ten (10) days after Landlord’s request therefor, an estoppel
certificate (“Estoppel Certificate”) in a form reasonably requested by Landlord
or Landlord’s Lender. The Estoppel Certificate may be conclusively relied upon
by a prospective lender, purchaser, or encumbrancer of Landlord’s interest in
the Premises. Failure to deliver the Estoppel Certificate within ten (10) days
of such request shall be conclusive upon Tenant that: (i) this Lease is in full
force and effect; (ii) there are no uncured defaults in Landlord’s or Tenant’s
performance; (iii) not more than one month’s Monthly Rent and Additional Rent
have been paid in advance; and, (iv) the Security Deposit is in an amount equal
to that specified in Section 1.14 hereof. Tenant hereby irrevocably appoints
Landlord as its attorney-in-fact, which agency is coupled with an interest, to
execute any such Estoppel Certificate upon Tenant’s failure to do so within such
ten (10) day period.
     19.4 RIGHTS OF LANDLORD’S LENDER AND LANDLORD’S PURCHASER. If any
Landlord’s Lender or any purchaser of Landlord’s interest in the Building or
Land (“Landlord’s Purchaser”) requires a modification of this Lease at any time,
Tenant shall, at Landlord’s request, promptly execute and deliver to Landlord
instruments effecting the modifications that the Landlord’s Lender or Landlord’s
Purchaser reasonably requires, provided that such modifications do not increase
the rent, reduce the size of the Premises or otherwise adversely affect in any
material respect any of Tenant’s rights under this Lease. If Landlord’s Lender
or Landlord’s Purchaser has given prior written notice to Tenant that it is the
Landlord’s Lender or Landlord’s Purchaser and such notice includes the address
at which notices to such Landlord’s Lender or Landlord’s Purchaser are to be
sent, then Tenant shall give Landlord’s Lender or Landlord’s Purchaser, as the
case may be, written notice simultaneously with any notice given to Landlord to
correct any failure of Landlord to perform any of Landlord’s obligations.
Landlord’s Lender and Landlord’s Purchaser shall have the right after receipt of
said written notice to correct or remedy such failure within a reasonable period
of time.

33



--------------------------------------------------------------------------------



 



     19.5 LIMITATION OF LIABILITY. Whenever Landlord (or any successor landlord)
conveys its interest in the Land or Building, Landlord (or any successor
landlord) shall be automatically released from the further performance of
covenants on the part of Landlord herein contained, and from any and all further
liability, obligations, costs and expenses, demands, causes of action, claims or
judgments arising from or growing out of, or connected with this Lease accruing
on and after the effective date of said conveyance. If requested, Tenant shall
execute a form of release and such other documentation as may be required to
further effect the provisions of this Section. In the event of such a
conveyance, the covenants and agreements of Landlord shall thereafter be binding
upon the transferee of Landlord’s interest.
ARTICLE XX.
FORCE MAJEURE
     If either party hereto shall be delayed in or prevented from the
performance of any act required hereunder by reason of acts of God, labor
troubles, inability to procure materials, restrictive Regulations, inclement
weather, acts of the public enemy, riot, insurrection, boycotts, strikes or such
other causes without fault and beyond the control of the party obligated
(financial inability excepted), performance of such act shall be excused for the
period of the delay and the period for the performance of any such act shall be
extended for a period equivalent to the period of such delay; provided, however,
nothing in this Section shall delay the Rent Commencement Date or excuse Tenant
from the prompt payment of any rent or other charge required of Tenant
hereunder, except as may be expressly provided elsewhere in this Lease.
ARTICLE XXI.
ASSIGNMENT AND SUBLETTING
     21.1 LANDLORD’S CONSENT. Tenant shall not voluntarily, involuntarily or by
operation of law assign, transfer, mortgage, sublet, hypothecate or otherwise
transfer or encumber (individually or collectively, “Transfer”) all or any part
of Tenant’s interest in this Lease or in the Premises, without first obtaining
Landlord’s express written consent, which consent shall not be unreasonably
withheld. No consent to any Transfer shall constitute a waiver of the provisions
of this Section. If Tenant is a partnership, a withdrawal or change, voluntary,
involuntary, or by operation of law, of any partner, or the dissolution of the
partnership, shall be deemed a Transfer requiring Landlord’s consent. If Tenant
consists of more than one person or entity, a purported assignment, voluntary,
involuntary, or by operation of law, from one person to the other shall be
deemed a Transfer requiring Landlord’s consent. If Tenant is a corporation, any
dissolution, merger, consolidation, or other reorganization of Tenant, or the
sale or other transfer of any of the capital stock of Tenant or the value of the
assets of Tenant, shall not be deemed a Transfer requiring Landlord’s consent.
Landlord and Tenant agree (by way of example and without limitation) that it
shall be reasonable for Landlord to withhold its consent to a Transfer if any of
the following situations exist or may exist: (i) the proposed Transferee’s (as
defined below) use of the Premises conflicts with the “use of Premises” as set
forth in Section 1.13 or, regardless of any conflict, is of a type or nature
that would have a negative effect on the reputation or value of the Building;
(ii) in Landlord’s reasonable business judgment, the proposed Transferee lacks

34



--------------------------------------------------------------------------------



 



sufficient business reputation or experience to operate a successful business of
the type and quality permitted under this Lease; (iii) Tenant is in default
pursuant to this Lease; (iv) in Landlord’s reasonable business judgment, the
present net worth of the proposed Transferee is less than the greater of
Tenant’s net worth as of the date of this Lease or Tenant’s net worth at the
date of Tenant’s request for consent; (v) the proposed Transferee has been
involved in bona fide negotiations with Landlord for space in the Building
within the preceding twelve (12) months; (vi) the rent for the sublease or
assignment is less than the fair market value for comparable space at the time
of such sublease or assignment, as determined by Landlord; (vii) the sublease or
assignment will result in more than two (2) occupants per floor within the
Premises, including Tenant and all subtenants; (viii) the Premises are not
regular in shape with appropriate means of ingress and egress and suitable for
normal renting purposes; and/or (ix) the proposed subtenant or assignee is
either a government (or subdivision or agency thereof) or an occupant of the
Building.
     Any attempted or purported Transfer without Landlord’s prior written
consent shall be void and of no force or effect, and shall not confer any estate
or benefit on anyone. A consent to one (1) Transfer by Landlord shall not be
deemed to be a consent to any subsequent Transfer to any other party.
     21.2 NOTICE OF TRANSFER. Tenant shall give Landlord at least fifteen
(15) days’ prior written notice of any requested Transfer and of the proposed
terms of such Transfer (“Transfer Notice”), including but not limited to:
(i) the name and legal composition of the proposed assignee, sublessee,
encumbrancer or transferee (“Transferee”); (ii) the proposed Transferee’s
financial statement(s) for the prior three (3) years, prepared in accordance
with generally accepted accounting principles consistently applied; (iii) the
portion of the Premises Tenant proposes to Transfer (including square footage
and location); (iv) such other information as Landlord may reasonably require;
and, (v) the nature of the proposed Transferee’s business to be carried on in
the Premises and shall, in addition, pay Landlord One Thousand Dollars ($1,000)
as reimbursement for Landlord’s attorneys’ fees and administrative costs in
reviewing the terms of the proposed Transfer. The foregoing terms shall be in
sufficient detail to enable Landlord to evaluate the proposed Transfer and the
prospective Transferee. Within fifteen (15) days after receipt of the Transfer
Notice, Landlord shall either approve or disapprove of such Transfer; provided,
however, that Landlord shall be deemed to have disapproved the Transfer Notice
if Landlord has not sent Tenant written notice of Landlord’s approval within
such thirty (30) day period. Tenant shall immediately notify Landlord of any
modification to the proposed terms of such Transfer. Tenant shall also provide
to Landlord copies of the fully executed documents pertaining to the Transfer
after the Transfer has become effective.
     21.3 LANDLORD’S RIGHTS. Landlord shall have the right to condition
Landlord’s consent to any Transfer upon Tenant’s and the Transferee’s executing
a written assumption agreement, in a form approved by Landlord. The assumption
agreement shall require the Transferee to expressly assume all obligations of
Tenant under this Lease and shall require Tenant and Transferee to be and remain
jointly and severally liable for the performance of all conditions, covenants,
and obligations under this Lease from the effective date of the Transfer of
Tenant’s interest in this Lease. Regardless of Landlord’s consent to any
Transfer, no Transfer shall release Tenant of Tenant’s obligation or alter the
primary liability of Tenant to pay rent and to perform all other obligations to
be performed by Tenant hereunder. The acceptance of rent by Landlord from any
Transferee shall not be deemed to be a waiver by Landlord of any provision of
this Article.

35



--------------------------------------------------------------------------------



 



These rights are in addition to Landlord’s right to withhold its consent to any
Transfer, and may be exercised by Landlord in its sole discretion without
limiting Landlord in the exercise of any other right or remedy at law or in
equity which Landlord may have by reason of such Transfer. In the event of
default by any Transferee, Landlord may proceed directly against Tenant without
the necessity of exhausting remedies against said Transferee. Tenant expressly
agrees that the provisions of this Article XXI are not unreasonable standards or
conditions for purposes of Section 1951.4(b)(2) of the California Civil Code, as
amended or recodified from time to time.
     If Landlord consents to the assignment or sublease, Landlord shall be
entitled to receive as additional Rent hereunder an amount equal to fifty
percent (50%) of the amount (if any) by which the total value of (x) any
consideration paid by the Transferee for the assignment or sublease and, in the
case of a sublease, the excess of the rent and other consideration payable by
the subtenant over the amount of Base Rent and Additional Rent payable hereunder
applicable to the subleased space, exceeds (y) the reasonable direct, out of
pocket costs (such as, but not necessarily limited to, reasonable brokerage
commissions, tenant improvement costs, attorneys’ fees, and other cash
concessions as may be typical, reasonable and appropriate under then prevailing
market conditions) actually and necessarily paid by Tenant to third parties not
affiliated with Tenant to procure the assignment or sublease.
ARTICLE XXII.
NOTICES
     All notices, information, requests or replies (“Notice”) required or
permitted to be given hereunder shall be given in writing and shall be given or
served personally or by depositing the same in the United States mail, express
or certified, postage prepaid, return receipt requested or with a
nationally-recognized overnight courier service that guarantees next business
day delivery, addressed to the addresses of Tenant and Landlord specified as
“Addresses for Notices and Reports” in Section 1.16, or at such other place as
either Landlord or Tenant may, from time to time designate in a written notice
by registered or certified mail given to the other. Notice shall be deemed
sufficiently served upon receipt or refusal if receipt is refused.
ARTICLE XXIII.
AUTHORITY
     If Tenant is a corporation, trust, or general or limited partnership, each
individual executing this Lease on behalf of such entity represents and warrants
that he or she is duly authorized to execute and deliver this Lease on behalf of
said entity. If Tenant is a corporation, trust or partnership, Tenant shall,
simultaneously with execution of this Lease, deliver to Landlord written
evidence of such authority satisfactory to Landlord.

36



--------------------------------------------------------------------------------



 



ARTICLE XXIV.
QUIET ENJOYMENT
     Tenant, upon keeping, observing and performing all of the covenants and
agreements of this Lease on its part to be kept, observed, and performed, shall
lawfully and quietly hold, occupy and enjoy the Premises during the Term of this
Lease.
ARTICLE XXV.
[INTENTIONALLY DELETED]
ARTICLE XXVI.
[INTENTIONALLY DELETED]
ARTICLE XXVII.
INTERPRETATION AND APPLICATION
     27.1 GOVERNING LAW. This Lease shall be construed in accordance with and
governed by the statutes, decisions, and other laws of the State of California.
Tenant hereby consents to the personal jurisdiction of any State or federal
court located in the county in which the Premises are located and the service of
process by any means authorized by any such State or federal court.
     27.2 COMPLETE AGREEMENT. This Lease contains all terms, covenants,
conditions, warranties and agreements of the parties relating in any manner to
the rental, use and occupancy of the Premises. No prior agreements or
understanding pertaining to the same shall be valid or of any force or effect.
Both Landlord and Tenant acknowledge and agree that this Lease was extensively
negotiated by both parties hereto, and that this Lease shall not be construed
against either Landlord or Tenant.
     27.3 AMENDMENT. This Lease may not be amended, altered or modified in any
way except in writing signed by the parties hereto.
     27.4 NO PARTNERSHIP. It is agreed that nothing contained in this Lease
shall be deemed or construed as creating a partnership or joint venture between
Landlord and Tenant or between Landlord and any other party, or cause Landlord
to be responsible in any way for the debts or obligations of Tenant or any other
party.
     27.5 NO MERGER. The voluntary or other surrender of this Lease by Tenant,
or a mutual cancellation thereof, shall not work as a merger, but shall, at the
option of Landlord, either terminate all or any existing subleases or
subtenancies, or operate as an assignment to Landlord of any or all such
subleases or subtenancies.

37



--------------------------------------------------------------------------------



 



     27.6 SEVERABILITY. If any provision of this Lease or application thereof to
any person or circumstances shall to any extent be invalid, the remainder of
this Lease (including the application of such provision to persons or
circumstances other than those to which it is held invalid) shall not be
affected thereby, and each provision of this Lease shall be valid and enforced
to the fullest extent permitted by law.
     27.7 CAPTIONS. The captions of the Articles and Sections hereof are for
convenience only and are not a part of this Lease and do not in any way limit or
amplify the terms and provisions of this Lease.
     27.8 WORDS. The words “Landlord” and “Tenant,” as used herein, shall
include the plural as well as the singular. Words used in the neuter gender
include the masculine and feminine. If there is more than one Tenant, the
obligations imposed upon Tenant hereunder shall be joint and several.
     27.9 EXHIBITS. Exhibits “A,” “B,” “C,” “D,” “E,” “F” and “G” and all other
exhibits, if any, and any addendums, schedules or riders attached to this Lease
are incorporated herein by this reference and made a part hereof, and any
reference in the body of the Lease or in the exhibits, addendums, schedules, or
riders to the “Lease” shall mean this Lease, together with all exhibits,
addendums, schedules and riders.
     27.10 NO THIRD PARTY BENEFICIARIES. This Lease is entered into by Landlord
and Tenant for the sole benefit of Landlord and Tenant. There are no third party
beneficiaries to this Lease.
ARTICLE XXVIII.
[INTENTIONALLY DELETED]
ARTICLE XXIX.
MISCELLANEOUS
     29.1 TIME. Time is of the essence hereof.
     29.2 SUCCESSORS. Subject to the restrictions on Transfer contained in
Article XXI hereof, all the terms, covenants and conditions hereof shall be
binding upon and inure to the benefit of the heirs, executors, administrators,
transferees, successors and assigns of the parties hereto.
     29.3 RECORDATION. Tenant shall not record this Lease or any memorandum
hereof. Landlord has the right in its absolute discretion to record this Lease
or a memorandum hereof, and, upon Landlord’s request, Tenant shall execute and
have acknowledged the same for recordation, and shall pay all required
documentary transfer taxes in connection therewith.

38



--------------------------------------------------------------------------------



 



     29.4 NO RECOURSE. The obligations of the Landlord under this Lease shall be
without recourse to of any partner, officer, trustee, beneficiary, shareholder,
director, unitholder or employee of Landlord or to any of their assets. The sole
recourse of Tenant for any obligation of the Landlord under this Lease shall be
limited to the income and profits from the Premises during the Term hereof.
     29.5 BROKER. Except for the broker specified in Section 1.15 of this Lease,
if any, Landlord and Tenant represent and warrant to each other that it has not
retained the services of any other broker or real estate licensee and owes no
other person or entity any finder’s or broker’s fee, commission or payment of
any kind whatsoever. Landlord and Tenant shall defend, indemnify and hold the
other harmless from and against any and all claims, demands, costs, expenses or
liabilities related to or connected with any broker’s or finder’s fee,
commission or payment of any kind asserted by any person or entity except for
the broker specified in Section 1.15 of this Lease.
     29.6 [INTENTIONALLY DELETED.].
     29.7 NO LIGHT, AIR OR VIEW EASEMENT. No diminution or shutting off of
light, air, or view by any structure which may be erected on property near or
adjacent to the Premises or Building shall in any way affect this Lease or
impose any liability upon Landlord.
     29.8 ATTORNEYS’ FEES. If the services of an attorney are required by any
party to secure the performance hereof or otherwise upon the breach or default
of another party; or otherwise upon the breach or default of another party, or
if any judicial remedy is necessary to enforce or interpret any provision of
this Lease or the rights and duties of any person in relation thereto, the
prevailing party shall be entitled to reasonable attorneys’ fees and costs,
which shall consist of the fees and costs for services rendered by counsel, the
fees and costs for services of experts, and all other costs and expenses
incurred in connection with the action, including those costs and expenses
recoverable as allowable costs of suit under the applicable state or federal
statute and those attorney fees and costs incurred executing upon or appealing
any judgment, as well as all other expenses incurred during the course of the
action. Any award of damages following judicial remedy as a result of the breach
of this Lease or any of its provisions shall include an award of prejudgment
interest from the date of the breach at the maximum amount of interest allowed
by law. Landlord and Tenant covenant and agree that Landlord and Tenant intend
by this Article to compensate for attorneys’ fees actually incurred by the
prevailing party at such attorneys’ then normal hourly rates and that this
Article shall constitute an instruction to the court that such rate or rates
shall be deemed reasonable.
     29.9 WAIVER. No waiver of any Event of Default or breach of any covenant by
either party hereunder shall be implied from any omission by either party to
take action on account of such default if such default persists or is repeated.
Landlord’s acceptance of any payment of rent which is less than that required to
be paid by Tenant shall be deemed to have been received only on account of the
obligation for which it is paid and shall not be deemed an accord and
satisfaction, notwithstanding any provisions to the contrary asserted by Tenant,
written on any check or contained in any transmittal letter. The subsequent
acceptance of rent hereunder by Landlord shall not be deemed to be a waiver of
any preceding breach by Tenant of any term or covenant hereof, other than the
failure of Tenant to pay the particular rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
rent, and

39



--------------------------------------------------------------------------------



 



Landlord may accept such check or payment without prejudice to Landlord’s right
to recover the balance of such rent or pursue any other remedy provided in this
Lease. An express waiver must be in writing and signed by a person with the
power to contractually bind Tenant or Landlord. An express waiver shall affect
only the default specified in the waiver, and only for the time and to the
extent expressly stated. Waivers by either party of any covenant, term, or
condition contained herein shall not be construed as a waiver of any subsequent
breach of the same covenant, term, or condition.
     29.10 [INTENTIONALLY DELETED.].
     29.11 SUBMISSION OF LEASE. The submission of this document for examination
and negotiation does not constitute an offer to lease, or a reservation of, or
option for leasing the Premises. This document shall become effective and
binding only upon execution and delivery hereof by Landlord. No act or omission
of any employee or agent of Landlord or of Landlord’s broker or managing agent
shall alter, change, or modify any of the provisions hereof.
     LANDLORD AND TENANT HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH
TERM AND PROVISION CONTAINED HEREIN AND, BY EXECUTION OF THIS LEASE, SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LANDLORD AND TENANT WITH RESPECT TO THE
PREMISES.
     IN WITNESS WHEREOF, the parties hereto have executed this Lease or, as the
case may be, have caused their officers thereunto duly authorized to execute
this Lease, in duplicate, the day and year first above written.

      “LANDLORD”
 
    OAKMEAD PARKWAY PROPERTIES
PARTNERSHIP, a California
general partnership
 
   
 
   
By:
   
 
    Donald H. Mac Millan, as trustee of the 1986 Trust amended and restated
Trust Agreement dated January 25, 2007, Managing Partner

      “TENANT”
 
    MELLANOX TECHNOLOGIES, INC., a California corporation
 
   
 
   
By:
   
 
   
Name:
  MICHAEL GRAY
Its:
  CHIEF FINANCIAL OFFICER
 
   
By:
   
 
   
Name:
  MATTHEW GLOSS
Its:
  V.P. of LEGAL AFFAIRS



40



--------------------------------------------------------------------------------



 



EXHIBIT “A”
(Land Description)
     Exhibit “A” to Lease by and between Oakmead Parkway Properties Partnership,
a California general partnership, as Landlord, and Mellanox Technologies, Inc.,
a California corporation, as Tenant, dated as of August 1, 2008.
     The Land is legally described as follows:
     All that certain real property situated in the City of Sunnyvale, County of
Santa Clara, State of California, described as follows:
ALL OF PARCEL 2, as shown upon the Parcel Map entitled, “Parcel Map, being all
of Parcel A, as shown on the Parcel Map recorded in Book 353 of Maps, at page
14, Santa Clara County Records”, filed for record in the office of the Recorder
of the County of Santa Clara, State of California, on July 27, 1977 in Book 401
of Maps, at page 8.
     EXCEPTING FROM THE ABOVE DESCRIBED PARCEL, that portion of said property
lying below a depth of 500 feet, measured vertically from the contour of the
surface thereof, as reserved in the Deed Southern Pacific Realco, a partnership,
recorded March 2, 1973 in Book 0260 at page 419 of Official Records of Santa
Clara County provided however, that said Grantor, its successors and assigns,
shall not have the right for any and all purposes to enter upon, into or through
the surface or that portion of said property lying above 500 feet, measured
vertically from the contour of the surface of said property.
Exhibit “A”
(Page 1 of 1)

 



--------------------------------------------------------------------------------



 



EXHIBIT “B”
(Site Plan and Floor Plan)
     The site plan and floor plan comprising this Exhibit B, marked to show the
Premises, is attached hereto.
Exhibit “B”
(Page 1 of 1)

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
(Acknowledgment of Term Commencement)
     Exhibit “C” to Lease by and between Oakmead Parkway Properties Partnership,
a California general partnership, as Landlord, and Mellanox Technologies, Inc.,
a California Corporation, as Tenant, dated as of September ___, 2008.
ACKNOWLEDGMENT OF TERM COMMENCEMENT
     This Acknowledgment of Term commencement is made as of ___ 20___, by
Oakmead Parkway Properties Partnership, a California general partnership
(“Landlord”), and ___, a ___ (“Tenant”), who agree to and acknowledge the
following matters:
     1. Landlord and Tenant have entered into a lease dated as of ___,
20___(“Lease”), covering the Premises located at ___, as more particularly
described in the Lease.
     2. All terms defined in the Lease shall have the same meaning when used in
this Acknowledgment of Term Commencement.
     3. The Term Commencement Date is ___, 20___, and the Expiration Date of the
Lease is ___, 20___.
     IN WITNESS WHEREOF, Landlord and Tenant have executed this Acknowledgment
of Term Commencement as of the day and year first above written.

      “TENANT”
 
    MELLANOX TECHNOLOGIES, INC.,
A California corporation
 
   
By:
   
 
   
Name:
   
 
   
Its:
   
 
   
 
   
By:
   
 
   
Name:
   
 
   
Its:
   
 
   

      “LANDLORD”
 
    OAKMEAD PARKWAY PROPERTIES
PARTNERSHIP, a California general partnership
 
   
 
   
 
   
By:
   
 
    Donald H. Mac Millan, as trustee of the 1986 Trust amended and restated
Trust Agreement dated January 25, 2007, Managing Partner



Exhibit “C”
(Page 1 of 1)

 



--------------------------------------------------------------------------------



 



EXHIBIT “D”
(OPTION TO EXTEND TERM)
          Tenant is given the option to extend the Term of this Lease for one
(1) additional term of sixty (60) months (an “extended term”) following
expiration of the initial Term, by giving written Notice of exercise of the
option (“option notice”) to the Landlord at least six (6) months but not more
than one (1) year before the expiration of the Term provided, however, that if
Tenant is in default on the date of giving the option notice, the option notice
shall be totally ineffective, or if Tenant is in default on the date the
extended term is to commence, the extended term shall not commence and this
Lease shall expire at the end of the initial Term. Tenant’s option to extend the
Term under this Exhibit E is personal to Tenant and shall automatically
terminate upon any “Transfer” of this Lease requiring Landlord’s Consent, as
defined in Section 14.9, or if the use of the Premises is changed from that set
forth in Section 5.1. The same terms and conditions as applied during the
initial Term of this Lease shall apply to the extended term except that (i) the
Monthly Base Rent for the extended term shall be the fair market rental rate to
be determined by the parties as specified below, and (ii) there shall be no
further right or option to extend.
          Provided Tenant has exercised the option to extend the Term in the
manner set forth above, the Parties shall mutually choose an objective third
party to determine ninety five percent (95%) of the fair market rental rate for
the Premises during the extended term. Tenant shall have ten (10) days from
receipt of this determination to accept, reject or make a different offer of
said Monthly Base Rent in writing. Unless Tenant accepts this determination, the
parties shall make good faith efforts to negotiate the new Monthly Base Rent. If
Tenant does not accept the third party determination and the parties are unable
to agree upon a new Monthly Base Rent within twenty (20) days after said ten
(10) day period the Lease shall expire at the original expiration date of the
initial Term. If Tenant accepts the third party determination in writing within
such ten (10) day period, or the parties otherwise agree within said 20-day
period, then the parties shall immediately execute an amendment to the Lease
stating the Monthly Base Rent for the extended term. Tenant shall have no other
right to extend the Term beyond the extended term.
Exhibit “D”
Page 1 of 1

 



--------------------------------------------------------------------------------



 



EXHIBIT E
ATTACHED TO AND FORMING A PART OF
OFFICE SPACE LEASE
DATED AS OF SEPTEMBER 30, 2008, BETWEEN
OAKMEAD PARKWAY PROPERTIES PARTNERSHIP,
a California general partnership,
AS LANDLORD,
AND
MELLANOX TECHNOLOGIES, INC.,
a California corporation,
AS TENANT
(the “LEASE”)
CONSTRUCTION RIDER
          This Construction Rider shall set forth the terms and conditions
relating to the construction of the tenant improvements in the Premises. This
Construction Rider is essentially organized chronologically and addresses the
issues of the construction of the Premises, in sequence, as such issues will
arise during the actual construction of the Premises. All capitalized terms used
but not defined herein shall have the meanings given such terms in the Lease.
All references in this Construction Rider to Articles or Sections of “the Lease”
shall mean the relevant portion of the Office Space Lease to which this
Construction Rider is attached as Exhibit E and of which this Construction Rider
forms a part, and all references in this Construction Rider to Sections of “this
Construction Rider” shall mean the relevant portion of this Construction Rider.
SECTION 1
LANDLORD’S INITIAL CONSTRUCTION IN THE PREMISES
     1.1 Base Building as Constructed by Landlord. Landlord is familiar with the
base building work (the “Base Building”) and the plans and specifications for
the Base Building (the “Plans”).
     1.2 Landlord Work. Landlord shall, at Landlord’s sole cost and expense, as
provided below, cause the construction and installation of the following Tenant
Improvements for the Premises (collectively, the “Landlord Work”), which
Landlord Work shall be installed or constructed consistent with the Plans, and
shall, unless otherwise indicated, be installed and constructed in compliance
with, and only to the extent required by, applicable building code (the “Code”).
SECTION 2
TENANT IMPROVEMENTS
     2.1 Tenant Improvement Allowance. Tenant shall be entitled to a one-time
tenant improvement allowance (the “Tenant Improvement Allowance”) in the amount
Six Hundred Thirty Eight Thousand Seventy Five Dollars ($638,075.00), for the
costs relating to the initial design and construction of Tenant’s improvements,
including the Landlord Work, which are permanently affixed to the Premises (the
“Tenant Improvements”). In no event shall Landlord be obligated to make
disbursements pursuant to this Construction Rider in a total amount which
exceeds the Tenant Improvement Allowance and any portion of the Tenant
Improvement Allowance remaining after construction of the Tenant Improvements
shall belong to Landlord. All Tenant Improvements, whether paid for by Landlord
or Tenant, shall become a part of the Premises, shall be the property of
Landlord and, subject to the provisions of the Lease, shall be surrendered by
Tenant with the Premises, without any compensation to Tenant, at the expiration
or termination of the Lease, in accordance with the provisions of the Lease.
Exhibit “E”
Page 1 of 6

 



--------------------------------------------------------------------------------



 



     2.2 Disbursement of the Tenant Improvement Allowance. Except as otherwise
set forth in this Construction Rider, the Tenant Improvement Allowance shall be
disbursed by Landlord (each of which disbursements shall be made pursuant to
Landlord’s disbursement process) only for the following items and costs
(collectively, the “Tenant Improvement Allowance Items”):
          2.2.1 Payment of the fees of the “Space Planner”, “Architect” and the
“Engineers”, as those terms are defined in Section 3.1 of this Construction
Rider, and payment of the fees incurred by, and the cost of documents and
materials supplied by, Landlord and Landlord’s consultants in connection with
the preparation and review of the “Construction Drawings”, as that term is
defined in Section 3.1 of this Construction Rider, but shall not include any
Landlord supervision or Landlord administrative fees associated with Tenant’s
Improvements;
          2.2.2 The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;
          2.2.3 The cost of construction of the Tenant Improvements, including,
without limitation, testing and inspection costs, hoisting and trash removal
costs, and contractors’ fees and general conditions;
          2.2.4 The cost of any changes in the Base Building work or the
Landlord Work when such changes are required by the Construction Drawings, such
cost to include all direct architectural and/or engineering fees and expenses
incurred in connection therewith;
          2.2.5 The cost of any changes to the Construction Drawings, Tenant
Improvements or Landlord’s Work required by Code;
          2.2.6 Sales and use taxes and Title 24 fees;
          2.2.7 The cost of the Landlord Work; and
          2.2.8 All other costs to be expended by Landlord in connection with
the construction of the Tenant Improvements.
SECTION 3
CONSTRUCTION DRAWINGS
     3.1 Selection of Space Planner/Architect/Construction Drawings. Landlord’s
space planner (the “Space Planner”), shall define Tenant’s space requirements.
Such Space Planner shall prepare the “Final Space Plan”, as that term is defined
in Section 3.2 below. Landlord’s architect (the “Architect”) shall prepare the
“Construction Drawings” (as such term is defined in this Section 3.1 below),
which Construction Drawings shall be prepared based on the Final Space Plan.
Landlord may retain engineering consultants (the “Engineers”) to prepare all
plans and engineering working drawings relating to the structural, mechanical,
electrical, plumbing, HVAC, life safety, and sprinkler work in the Premises,
which work is not part of the Base Building or Landlord Work. The plans and
drawings to be prepared by Architect and the Engineers hereunder shall be known
collectively as the “Construction Drawings”. Landlord’s review of the Final
Space Plan, as set forth in this Section 3, shall be for its sole purpose and
shall not imply Landlord’s approval of the same, or obligate Landlord to review
the same, for quality, design, Code compliance or other like matters.
     3.2 Final Space Plan. Tenant and the Space Planner shall prepare the final
space for Tenant Improvements in the Premises, shall receive preliminary plan
check approval for the same from the City of Sunnyvale (collectively, the “Final
Space Plan”), which Final Space Plan shall include a layout and designation of
all offices, rooms and other partitioning, their intended use, and equipment to
be contained therein, and shall deliver the Final Space Plan and proof of
receipt of preliminary plan check approval to Landlord for Landlord’s approval.
     3.3 Non-Standard Improvement Package Items. Tenant shall provide Landlord,
for Landlord’s approval, details and information with complete specifications to
allow Landlord to prepare a “Partial Cost Proposal”,
Exhibit “E”
Page 2 of 6

 



--------------------------------------------------------------------------------



 



as that term is defined below in Section 4.2 of this Construction Rider, for all
materials, components, finishes, equipment, and improvements which are not part
of Landlord’s Work.
     3.4 Final Working Drawings. Architect and the Engineers shall complete the
architectural and engineering drawings for the Premises, and the final
architectural working drawings in a form which is complete to allow
subcontractors to bid on the work, to obtain all applicable permits, and to
subsequently construct the work (collectively, the “Final Working Drawings”).
     3.5 Permits.
          3.5.1 Permits. After the approval of the Final Working Drawings by
Landlord (the “Approved Working Drawings”), Landlord shall cause the Architect
to submit same to the City of Sunnyvale for all applicable building permits
necessary to allow Contractor to commence and fully complete the construction of
the Tenant Improvements (the “Permits”). Tenant shall use its best efforts and
all due diligence to cooperate with Architect, the Engineers, Landlord and
“Contractor”, as that term is defined in Section 4.1, below, to do all acts
necessary, including cooperation in the preparation of shop drawings, if
necessary, to obtain the Permits.
          3.5.2 Other Terms. No changes, modifications or alterations in the
Approved Working Drawings may be made without the prior written consent of
Landlord, provided that Landlord may withhold its consent, in its sole
discretion, to any change in the Approved Working Drawings, if such change would
directly or indirectly delay the Substantial Completion of the Premises.
     3.6 Time Deadlines. Tenant shall use its best, good faith efforts and all
due diligence to cooperate with Architect, the Engineers, and Landlord to
complete all phases of the Construction Drawings and the permitting process, and
with Contractor for approval of the Final Costs (as defined in Section 4.2.1
below) as soon as possible after the execution of the Lease.
SECTION 4
CONSTRUCTION OF THE TENANT IMPROVEMENTS
     4.1 Contractor. Landlord’s contractor (“Contractor”) shall construct the
Tenant Improvements.
     4.2 Cost Proposal. After the Approved Working Drawings are signed by
Landlord and Tenant, Landlord shall provide Tenant with a cost proposal in
accordance with the Approved Working Drawings, which cost proposal shall
include, as nearly as possible, the cost of all Tenant Improvement Allowance
Items to be incurred in connection with the construction of the Tenant
Improvements (the “Cost Proposal”). Landlord shall obtain from Contractor
construction costs (plus) basis on approved Tenant specification for the Tenant
Improvements work, including change orders. Landlord and Tenant shall work
together in good faith in an attempt to agree upon a mutually acceptable Cost
Proposal as soon as reasonably possible. Landlord anticipates that Contractor
shall arrange plumbing, HVAC, electrical and fire control on a design/build
basis, and that the remainder of the work shall be put to bid to at least three
(3) qualified subcontractors. Notwithstanding the foregoing, portions of the
cost of the Tenant Improvements may be delivered to Tenant as such portions of
the Tenant Improvements are priced by Contractor (on an individual item-by-item
or trade-by-trade basis), even before the Approved Working Drawings are
completed (the “Partial Cost Proposal”) for purposes of facilitating the early
purchase of items and construction of the same. Tenant shall approve and deliver
the Cost Proposal to Landlord within five (5) business days of the receipt of
the same, or, as to a Partial Cost Proposal within two (2) business days of
receipt of the same, and upon receipt of the same by Landlord, Landlord shall be
released by Tenant to purchase the items set forth in the Cost Proposal or
Partial Cost Proposal, as the case may be, and to commence the construction
relating to such items. The date by which Tenant must approve and deliver the
Cost Proposal or the last Partial Cost Proposal to Landlord, as the case may be,
shall be known hereafter as the “Cost Proposal Delivery Date”. The total of all
Partial Cost Proposals, if any, shall be known as the Cost Proposal.
     4.3 Construction of Tenant Improvements by Landlord’s Contractor under the
Supervision of Landlord.
Exhibit “E”
Page 3 of 6

 



--------------------------------------------------------------------------------



 



          4.3.1 Over-Allowance Amount. Within thirty (30) days after delivery of
the Premises by Landlord to Tenant as provided below, Tenant shall deliver to
Landlord cash in an amount (the “Over-Allowance Amount”) equal to the difference
between (i) the amount of the Cost Proposal and (ii) the amount of the Tenant
Improvement Allowance. In the event that, after the Cost Proposal Date, any
revisions, changes, or substitutions shall be made to the Construction Drawings
or the Tenant Improvements, any additional costs which arise in connection with
such revisions, changes or substitutions or any other additional costs, shall be
added to the Cost Proposal for determining any Over-Allowance Amount.
          4.3.2 Landlord’s Retainment of Contractor. Landlord shall
independently retain Contractor to construct the Tenant Improvements in
accordance with the Approved Working Drawings and the Cost Proposal.
          4.3.3 Contractor’s Warranties and Guaranties. Landlord hereby assigns
to Tenant all warranties and guaranties by Contractor relating to the Tenant
Improvements, and Tenant hereby waives all claims against Landlord relating to,
or arising out of the construction of, the Tenant Improvements. Such warranties
and guaranties of Contractor shall guarantee that the Tenant Improvements shall
be free from any defects in workmanship and materials for a period of not less
than one (1) year from the date of completion thereof, and Contractor shall be
responsible for the replacement or repair, without additional charge, of the
Tenant Improvements that shall become defective within one (1) year after
Substantial Completion of the Premises. The correction of such work shall
include, without additional charge, all additional expenses and damages in
connection with such removal or replacement of all or any part of the Tenant
Improvements.
          4.3.4 Tenant’s Covenants. Tenant hereby indemnifies Landlord for any
loss, claims, damages or delays arising from the actions of Space Planner with
respect to the Premises.
     4.4 Substantial Completion. The Tenant Improvements shall be deemed to be
“Substantially Completed” when they have been completed in accordance with the
Final Working Drawings except for finishing details, minor omissions,
decorations and mechanical adjustments of the type normally found on an
architectural “punch list” but not before the date, when the City of Sunnyvale
issues a Certificate of Occupancy for the Premises (or if no such certificates
are issued by the City, then upon a signoff by the City of the permit card for
the Tenant Improvements). (The definition of Substantially Completed shall also
define the terms “Substantial Completion” and “Substantially Complete.”)
Following Substantial Completion of the Tenant Improvements and before Tenant
takes possession of the Premises, Landlord and Tenant shall inspect the Premises
and jointly prepare a “punch list” of agreed items of construction remaining to
be completed. Landlord shall complete the items set forth in the punch list as
soon as reasonably possible. Tenant shall cooperate with and accommodate
Landlord and its workers in completing the items on the punch list. After
Substantial Completion and upon Tenant’s request, Landlord shall deliver to
Tenant with a copy of the final plans for the Tenant Improvement work.
     4.5 Delivery of Premises. Upon Substantial Completion of the Tenant
Improvements, Landlord shall deliver possession of the Premises to Tenant. If
Landlord has not Substantially Completed the Tenant Improvements and tendered
possession of the Premises to Tenant on or before the Term Commencement Date
specified in the Lease, or if Landlord is unable for any other reason to deliver
possession of the Premises to Tenant on or before such date, neither Landlord
nor its representatives shall be liable to Tenant for any damages resulting from
the delay in completing such construction obligations and/or delivering
possession to Tenant and the Lease shall remain in full force and effect unless
and until it is terminated under the express provisions of this Section. If any
delays in Substantially Completing the Tenant Improvements are attributable to
Tenant Delays (as defined in Section 5 of this Construction Rider), then the
Premises shall be deemed to have been Substantially Completed and delivered to
Tenant on the date on which Landlord could have Substantially Completed the
Premises and tendered the Premises to Tenant but for such Tenant Delays. If
Tenant fails to perform any of Tenant’s obligations under this Construction
Rider within the time periods specified herein, Landlord may, in lieu of
terminating the Lease under the foregoing provisions, treat such failure of
performance as an Event of Default under the Lease.
Exhibit “E”
Page 4 of 6

 



--------------------------------------------------------------------------------



 



SECTION 5
COMPLETION OF THE TENANT IMPROVEMENTS
LEASE COMMENCEMENT DATE
          Tenant shall be responsible for, and shall pay Landlord, any and all
costs and expenses incurred by Landlord as a result of a delay in the
Substantial Completion of the Premises or in the occurrence of any of the other
conditions precedent to the Commencement Date, due to:
     5.1 [Intentionally omitted.];
     5.2 Tenant’s failure to timely approve any matter requiring Tenant’s
approval;
     5.3 A breach by Tenant of the terms of this Construction Rider or the
Lease;
     5.4 Changes in any of the Construction Drawings after disapproval of the
same by Landlord or because the same do not comply with Code or other applicable
laws;
     5.5 Tenant’s request for changes in the Approved Working Drawings;
     5.6 Tenant’s requirement for materials, components, finishes or
improvements which are not available in a commercially reasonable time, or which
are different from, or not included in Landlord’s Work;
     5.7 Changes to the Base Building or Landlord Work required by the Approved
Working Drawings; or
     5.8 Any other acts or omissions of Tenant, or its agents, or employees.
     (Each of the foregoing events is referred to as a “Tenant Delay.”)
SECTION 6
MISCELLANEOUS
     6.1 Tenant’s Entry Into the Premises Prior to Substantial Completion.
Provided that Tenant and its agents do not interfere with Contractor’s work in
the Building and the Premises, Contractor shall allow Tenant access to the
Premises prior to the Substantial Completion of the Premises (but if such access
is to be prior to the issuance of the Certificate of Occupancy (or other
governmental signoff for the Tenant Improvements if such certificates are not
issued) for the Tenant Improvements, then such access shall be only as allowed
by the City of Sunnyvale) for the purpose of Tenant installing overstandard
equipment or fixtures (including Tenant’s data and telephone equipment) in the
Premises. Prior to Tenant’s entry into the Premises as permitted by the terms of
this Section 6.1, Tenant shall submit a schedule to Landlord and Contractor, for
their approval, which schedule shall detail the timing and purpose of Tenant’s
entry, and Tenant shall provide evidence reasonably satisfactory to Landlord
that Tenant’s insurance, as described in Article X, Insurance of the Lease,
shall be in effect as of the time of such entry. Such permission may be revoked
at any time upon twenty-four (24) hours’ notice, and Tenant and its
representatives shall not interfere with Landlord or Contractor in completing
the Tenant Improvements. Tenant shall hold Landlord harmless from and indemnify,
protect and defend Landlord against any loss or damage to the Building or
Premises and against injury to any persons caused by Tenant’s actions pursuant
to this Section 6.1.
     6.2 [[INTENTIONALLY DELETED.].]
     6.3 Tenant’s Representative. Tenant has designated Michael Gray and LeeAnn
Kennedy Stewart as its only representatives with respect to the matters set
forth in this Construction Rider, either of who, until further notice to
Landlord, shall have full authority and responsibility to act on behalf of
Tenant as required in this Construction Rider.
Exhibit “E”
Page 5 of 6

 



--------------------------------------------------------------------------------



 



     6.4 Landlord’s Representative. Landlord has designated Donald H. Mac Millan
and David Mac Millan as its representative with respect to the matters set forth
in this Construction Rider, who, until further notice to Tenant, shall have full
authority and responsibility to act on behalf of Landlord as required in this
Construction Rider.
     6.5 Time of the Essence in this Construction Rider. Unless otherwise
indicated, all references herein to a “number of days” shall mean and refer to
calendar days. In all instances where Tenant is required to approve or deliver
an item, if no written notice of approval is given or the item is not delivered
within the stated time period, at Landlord’s sole option, at the end of such
period the item shall automatically be deemed approved and delivered by Tenant
and the next succeeding time period shall commence.
     6.6 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Lease, if an event of default as described in Section 18.1 of
this Lease, or a default by Tenant under this Construction Rider, has occurred
at any time on or before the Substantial Completion of the Premises, then (i) in
addition to all other rights and remedies granted to Landlord pursuant to the
Lease, Landlord shall have the right to withhold payment of all or any portion
of the Tenant Improvement Allowance and/or Landlord may cause Contractor to
cease the construction of the Premises (in which case, Tenant shall be
responsible for any delay in the Substantial Completion of the Premises caused
by such work stoppage as set forth in Section 5.3 of this Construction Rider),
and (ii) all other obligations of Landlord under the terms of this Construction
Rider shall be forgiven until such time as such default is cured pursuant to the
terms of the Lease.
          IN WITNESS WHEREOF, Landlord and Tenant have entered into this
Construction Rider concurrently with the Lease.

      “LANDLORD”
 
    OAKMEAD PARKWAY PROPERTIES
PARTNERSHIP, a California
general partnership
 
   
 
   
By:
   
 
    Donald H. Mac Millan, as trustee of the 1986 Trust amended and restated
Trust Agreement dated January 25, 2007, Managing Partner

      “TENANT”
 
    MELLANOX TECHNOLOGIES, INC.,
a California corporation
 
   
 
   
By:
   
 
   
Name:
  MICHAEL GRAY
Its:
  CHIEF FINANCIAL OFFICER
 
   
By:
   
 
   
Name:
  MATTHEW GLOSS
Its:
  V.P. of LEGAL AFFAIRS



Exhibit “E”
Page 6 of 6

 



--------------------------------------------------------------------------------



 



EXHIBIT “F”
(Rules And Regulations)

1.   No sign, placard, picture, advertisement, name or notice shall be installed
or displayed on any part of the outside or inside of the Building without the
prior written consent of Landlord. Landlord shall have the right to remove, at
Tenant’s expense and without notice, any sign installed or displayed in
violation of this rule. All approved signs or lettering on doors and walls shall
be printed, painted, affixed or inscribed at the expense of Tenant by a person
chosen by Landlord.

2.   If Landlord objects in writing to any curtains, blinds, shades, screens or
hanging plants or other similar objects attached to or used in connection with
any window or door of the Premises, Tenant shall immediately discontinue such
use. No awning shall be permitted on any part of the Premises. Tenant shall not
place anything against or near glass partitions or doors or windows which may
appear unsightly from outside the Premises.

3.   Tenant shall not obstruct any sidewalks, halls, passages, exits, entrances,
elevators, escalators, or stairways of the Building. The halls, passages, exits,
entrances, shopping malls, elevators, escalators and stairways are not open to
the general public. Landlord shall in all cases retain the right to control and
prevent access thereto of all persons whose presence in the judgment of Landlord
would be prejudicial to the safety, character, reputation and interest of the
Building and its tenants; provided that nothing herein contained shall be
construed to prevent such access to persons with whom any tenant normally deals
in the ordinary course of its business, unless such persons are engaged in
illegal activities. No tenant and no employee or invitee of any tenant shall go
upon the roof of the Building.

4.   The directory of the Building will be provided exclusively for the display
of the name and location of tenants only, and Landlord reserves the right to
exclude any other names therefrom.

5.   All cleaning and janitorial services for the Building and the Premises
shall be provided exclusively through Landlord, and except with the written
consent of Landlord, no person or persons other than those approved by Landlord
shall be permitted to enter the Building for the purpose of cleaning the same.
Tenant shall not cause any unnecessary labor by carelessness or indifference to
the good order and cleanliness of the Premises. Landlord shall not in any way be
responsible to any Tenant for any loss of property on the Premises, however
occurring, or for any damage to any Tenant’s property by the janitor or any
other employee or any other person.

6.   Landlord will furnish Tenant, at Tenant’s cost (unless such cost is paid
from any tenant improvement allowance, if applicable, available to Tenant by
Landlord), with two keys to each exterior door lock in the Premises. Landlord
may make a reasonable charge for any additional keys. Tenant shall not make or
have made additional keys, and Tenant shall not alter any lock or install a new
additional lock or bolt on any door of its Premises. Tenant, upon the
termination of its tenancy, shall deliver to Landlord the keys of all doors
which have been furnished to Tenant, and in the event of loss of any keys so
furnished, shall pay Landlord therefor.

Exhibit “F”
Page 1 of 6

 



--------------------------------------------------------------------------------



 



7.   If Tenant requires telegraphic, telephonic, burglar alarm or similar
services, it shall first obtain, and comply with, Landlord’s instructions in
their installation.

8.   Any freight elevator shall be available for use by all tenants in the
Building, subject to such reasonable scheduling as Landlord in its discretion
shall deem appropriate. No equipment, materials, furniture, packages, supplies,
merchandise or other property will be received in the Building or carried in the
elevators except between such hours and in such elevators as may be designated
by Landlord.

9.   Tenant shall not place a load upon any floor of the Premises which exceeds
the load per square foot which such floor was designed to carry and which is
allowed by law. Landlord shall have the right to prescribe the weight, size and
position of all equipment, materials, furniture or other property brought into
the Building. Heavy objects shall, if considered necessary by landlord, stand on
such platforms as determined by Landlord to be necessary to properly distribute
the weight. Business machines and mechanical equipment belonging to Tenant,
which cause noise or vibration that may be transmitted to the structure of the
Building or to any space therein to such a degree as to be objectionable to
Landlord or to any tenants in the Building, shall be placed and maintained by
Tenant, at Tenant’s expense, on vibration eliminators or other devices
sufficient to eliminate noise or vibration. The persons employed to move such
equipment in or out of the Building must be acceptable to Landlord. Landlord
will not be responsible for loss of, or damage to, any such equipment or other
property from any cause, and all damage done to the Building by maintaining or
moving such equipment or other property shall be repaired at the expense of
Tenant. Tenant shall require all persons employed by Tenant to move equipment or
other articles in or out of the Building or Premises (collectively, “movers”)
to, prior to commencing any moving, furnish Landlord with original certificates
of insurance evidencing that such movers carry (i) workers compensation
insurance in such amounts as may be required by law; (ii) commercial general
liability insurance (including owned and non-owned automobile liability), on an
occurrence basis, with limits of no less than $2,000,000 per occurrence and no
less than $3,000,000 in the annual aggregate; and (iii) employers liability
insurance with limits of at lease $1,000,000. All such liability policies shall
(i) name Landlord and its managing agent as additional insureds; (ii) be primary
to and non-contributory with any insurance policies carried by Landlord or such
managing agent; and (iii) contain contractual liability and cross-liability
endorsements in favor of Landlord and such managing agent.

10.   Tenant shall not use or keep in the Premises any kerosene, gasoline or
other inflammable or combustible fluid or material other than those limited
quantities necessary for the operation or maintenance of office equipment.
Tenant shall not use or permit to be used in the Premises any foul or noxious
gas or substance, or permit or allow the Premises to be occupied or used in a
manner offensive or objectionable to Landlord or other occupants of the Building
by reason of noise, odors or vibrations, nor shall Tenant bring into or keep in
or about the Premises any birds or animals.

11.   Tenant shall not use any method of heating or air-conditioning other than
that supplied by Landlord.

Exhibit “F”
Page 2 of 6

 



--------------------------------------------------------------------------------



 



12.   Tenant shall not waste electricity, water or air-conditioning and agrees
to cooperate fully with Landlord to assure the most effective operation of the
Building’s heating and air-conditioning and to comply with any governmental
energy-saving rules, laws or regulations of which Tenant has actual notice, and
shall refrain from adjusting controls. Tenant shall keep corridor doors closed,
and shall close window coverings at the end of each business day.

13.   Landlord reserves the right, exercisable without notice and without
liability to Tenant, to change the name and street address of the Building.

14.   Landlord reserves the right to exclude from the Building between the hours
of 6 p.m. and 7 a.m. the following day, or such other hours as may be
established from time to time by Landlord, and on Sundays and legal holidays,
any person unless that person is known to the person or employee in charge of
the Building and has a pass or is properly identified. Tenant shall be
responsible for all persons for whom it requests passes and shall be liable to
Landlord for all acts of such persons. Landlord shall not be liable for damages
for any error with regard to the admission to or exclusion from the Building of
any person. Landlord reserves the right to prevent access to the Building in
case of invasion, mob, riot, public excitement or other commotion by closing the
doors or by other appropriate action.

15.   Tenant shall close and lock the doors of its Premises and entirely shut
off all water faucets or other water apparatus, and electricity, gas or air
outlets before tenant and its employees leave the Premises. Tenant shall be
responsible for any damage or injuries sustained by other tenants or occupants
of the Building or by Landlord for noncompliance with this rule.

16.   Tenant shall not obtain for use on the Premises food, beverage, towel, car
washing or detailing or other similar services or accept barbering, boot
blacking or car washing or detailing service upon the Premises, except at such
hours and under such regulations as may be fixed by Landlord.

17.   The toilet rooms, toilets, urinals, wash bowls and other apparatus shall
not be used for any purpose other than that for which they were constructed and
no foreign substance of any kind whatsoever shall be thrown therein. The expense
of any breakage, stoppage or damage resulting from the violation of this rule
shall be borne by the tenant who, or whose employees or invitees, shall have
caused it.

18.   Tenant shall not sell, or permit the sale at retail, of newspapers,
magazines, periodicals, theater tickets or any other goods or merchandise to the
general public in or on the Premises. Tenant shall not make any room-to-room
solicitation of business or activity other than that specifically provided for
in the Tenants Lease.

19.   Tenant shall not install any radio or television antenna, loudspeaker or
other device on the roof or exterior walls of the Building. Tenant shall not
interfere with radio or television broadcasting or reception from or in the
Building or elsewhere.

20.   Tenant shall not mark, drive nails, screw or drill into the partitions,
woodwork or plaster or in any way deface the Premises or any part thereof.
Landlord reserves the right to direct electricians as to where and how telephone
and telegraph wires are to be introduced to the

Exhibit “F”
Page 3 of 6

 



--------------------------------------------------------------------------------



 



    Premises. Tenant shall not cut or bore holes for wires. Tenant shall not
affix any floor covering to the floor of the Premises in any manner except as
approved by Landlord. Tenant shall repair any damage resulting from
noncompliance with this rule.

21.   Tenant shall not install, maintain or operate upon the Premises any
vending machine without the written consent of Landlord.

22.   Canvassing, soliciting and distribution of handbills or any other written
material, and peddling in the Building are prohibited, and each tenant shall
cooperate to prevent same.

23.   Landlord reserves the right to exclude or expel from the Building any
person who, in Landlord’s judgment, is intoxicated or under the influence of
liquor or drugs or who is in violation of any of the Rules and Regulations of
the Building.

24.   Tenant shall store all its trash and garbage within its Premises. Tenant
shall not place in any trash box or receptacle any material which cannot be
disposed of in the ordinary and customary manner of trash and garbage disposal.
All garbage disposal shall be made in accordance with the directions issued from
time to time by Landlord.

25.   The Premises shall not be used for the storage of merchandise held for
sale to the general public, or for lodging or for manufacturing of any kind, nor
shall the Premises be used for any improper, immoral or objectionable purpose.
No cooking shall be done or permitted by any tenant on the premises except that
use by Tenant of Underwriters’ Laboratory-approved equipment for brewing coffee,
tea, hot chocolate, and similar beverages shall be permitted, provided that such
equipment and use is in accordance with all applicable federal, state, county
and city laws, codes, ordinances, rules and regulations.

26.   Tenant shall not use in any space or in the public halls of the Building
any hand trucks except those equipped with rubber tires and side guards or such
other material-handling equipment as Landlord may approve. Tenant shall not
bring vehicles or bicycles of any kind into the Building.

27.   Without the written consent of Landlord, Tenant shall not use the name of
the Building in connection with or in promoting or advertising the business of
Tenant except as Tenant’s address.

28.   Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any other governmental
agency.

29.   Tenant assumes any and all responsibility for protecting its Premises from
theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premise closed.

30.   The requirements of Tenant will be attended to only upon appropriate
application to the office of the Building by an authorized individual: Employees
of Landlord shall not perform any work or do anything outside of their regular
duties unless under specific instruction by Landlord.

Exhibit “F”
Page 4 of 6

 



--------------------------------------------------------------------------------



 



31.   Tenant shall not park its vehicles in any parking areas designated by the
Landlord as areas for parking by visitors to the Building. Tenant shall not
leave vehicles in the Building parking areas overnight nor park any vehicles in
the Building parking areas other than automobiles, motorcycles, motor driven or
non-motor driven bicycles or four wheeled trucks.

32.   Landlord may waive any one or more of these Rules and Regulations for the
benefit of Tenant or any other tenant, but no such waiver by Landlord shall be
construed as a continuous waiver of such Rules and Regulations in favor of
Tenant or any other tenant, nor prevent Landlord from thereafter enforcing any
such Rules and Regulations against any or all of the tenants of the Building.

33.   These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of premises in the Building.

34.   Landlord reserves the right to make such other reasonable Rules and
Regulations as, in its judgment, may from time to time be needed for safety and
security, for care and cleanliness of the Building and for the preservation of
good order therein. Tenant agrees to abide by all such Rules and Regulations
hereinabove stated and for any additional rules and regulations which are
adopted.

35.   Tenant shall be responsible for the observance of all foregoing rules by
Tenant’s employees, agents, clients, customers, invitees and guests.

36.   Tenant shall not install, operate or maintain in the Premises or in any
other area of the Building, electrical equipment that would overload the
electrical system beyond its capacity for proper, efficient and safe operation
as determined solely by Landlord. Tenant shall not furnish cooling or heating to
the Premises, including, without limitation, the use of electric or gas heating
devices, without Landlord’s prior written consent. Tenant shall not use more
than its proportionate share of telephone lines and other telecommunication
facilities available to service the Building.

37.   PARKING RULES:

  a.   Parking areas shall be used only for parking by vehicles no longer than
full size, passenger automobiles herein called “Permitted Size Vehicles.”
Vehicles other than Permitted Size Vehicles are herein referred to as “Oversized
Vehicles.”     b.   Tenant shall not permit or allow any vehicles that belong to
or are controlled by Tenant or Tenant’s employees, suppliers, shippers,
customers or invitees to be loaded, unloaded, or parked in areas other than
those designated by Landlord for such activities.     c.   Parking stickers or
identification devices shall be the property of Landlord and be returned to
Landlord by the holder thereof upon termination of the holder’s parking
privileges. Tenant will pay such replacement charge as is reasonably established
by Landlord for the loss of such devices.

Exhibit “F”
Page 5 of 6

 



--------------------------------------------------------------------------------



 



  d.   Landlord reserves the right to refuse the sale of monthly identification
devices to any person or entity that willfully refuses to comply with the
applicable rules, regulations, laws and/or agreements.     e.   Users of the
parking area will obey all posted signs and park only in the areas designated
for vehicle parking.     f.   Unless otherwise instructed, every person using
the parking area is required to park and lock his own vehicle. Landlord will not
be responsible for any damage to vehicles, injury to persons or loss of
property, all of which risks are assumed by the party using the parking area.  
  g.   Validation, if established, will be permissible only by such method or
methods as Landlord and/its licensee may establish at rates generally applicable
to visitor parking.     h.   The maintenance, washing, waxing or cleaning of
vehicles in the parking structure or Common Areas is prohibited.     i.   Tenant
shall be responsible for seeing that all of its employees, agents and invitees
comply with the applicable parking rules, regulations, laws and agreements.    
j.   Landlord reserves the right to modify these rules and/or adopt such other
reasonable and non-discriminatory rules and regulations as it may deem necessary
for the proper operation of the parking area.     k.   Such parking use as is
herein provided is intended merely as a license only and no bailment is intended
or shall be created thereby.

Exhibit “F”
Page 6 of 6

 